


PURCHASE AGREEMENT

BETWEEN

BEHRINGER HARVARD BENT TREE LP,
a Delaware limited partnership

AS SELLER

AND

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC.,
a Maryland corporation

AS PURCHASER

covering and describing

BENT TREE GREEN OFFICE BUILDING

in

Dallas County, Texas












































--------------------------------------------------------------------------------




PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of August 30, 2012
(the “Effective Date”), between BEHRINGER HARVARD BENT TREE LP, a Delaware
limited partnership (“Seller”), and HARTMAN SHORT TERM INCOME PROPERTIES XX,
INC., a Maryland corporation (“Purchaser”).

ARTICLE I

PURCHASE AND SALE

1.1

Agreement of Purchase and Sale. In consideration of their covenants set forth in
this Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, for the Purchase Price (as hereinafter defined) and on the
terms and conditions set forth herein, the following:

(a)

All of the land situated in the City of Dallas, the County of Dallas and the
State of Texas, described on Exhibit A attached hereto and made a part hereof,
together with all right, title and interest of Seller in and to all benefits,
privileges, easements, strips, gores, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way (the “Real
Estate”). To the extent that the final approved Updated Survey contains any
differences from the metes and bounds legal description attached hereto as
Exhibit A, upon the Title Company’s approval of such Updated Survey and
agreement to insure the legal description in the Updated Survey, the metes and
bounds legal description reflected on the Updated Survey shall be substituted
for Exhibit “A” for all purposes under this Agreement.

(b)

All structures, buildings, improvements and fixtures, including without
limitation all equipment and appliances, used in connection with the operation
or occupancy thereof, such as heating and air-conditioning systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other services owned by Seller and
located on the Real Estate (“Improvements”).

(c)

All personal property owned by Seller located on or in the Real Estate or
Improvements and used in connection with the operation and maintenance of the
Real Estate or Improvements (“Personal Property”).

(d)

Seller’s interest in all leases and other agreements to occupy the Real Estate
and/or the Improvements, or any portion thereof, as amended from time to time,
in effect on the date of Closing, as hereinafter defined (all such leases and
agreements being sometimes collectively referred to herein as “Leases”).

(e)

All intangible property owned by Seller and used in connection with the Real
Estate, Improvements and Personal Property, including specifically, without
limitation, all right, title and interest of Seller in and to the following:
(i) all trademarks and trade names used in connection with any part of the Real
Estate and Improvements (specifically excluding, however, the name “Behringer
Harvard,” any derivative thereof or any name which includes the words “Behringer
Harvard” or any derivative thereof), (ii) all plans and specifications, if any,
in the possession of Seller which were prepared in connection with the
construction of any of the Improvements, (iii) all licenses, permits and
warranties now in effect with respect to the Real











--------------------------------------------------------------------------------

Estate, Improvements and Personal Property, and (iv) all written service and
maintenance contracts (“Service Contracts”) in effect at Closing (as hereinafter
defined) and relating to the Property (as hereinafter defined) but only to the
extent that such Service Contracts are assignable by Seller without any
necessary third party consent, or to the extent that all necessary third party
consents to such assignments have been obtained (provided that Seller shall not
be obligated to obtain such third party consents), including without limitation
all equipment leases and all rights of Seller thereunder relating to equipment
or property located upon the Property, which will survive Closing and which
Purchaser elects to assume pursuant to Section 5.4(c) herein (“Intangible
Property”).

1.2

Property Defined. The Real Estate, Improvements, Personal Property, Leases and
Intangible Property are sometimes collectively referred to herein as the
“Property.”

1.3

Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
hereof (herein referred to collectively as the “Permitted Exceptions”).

1.4

Purchase Price. The purchase price for the Property shall be TWELVE MILLION ONE
HUNDRED THOUSAND DOLLARS ($12,100,000) (“Purchase Price”).

1.5

Payment of Purchase Price. The Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, shall be payable in full at
Closing in cash by wire transfer of immediately available federal funds to a
bank account designated by Seller in writing to Purchaser prior to the Closing.

1.6

Earnest Money. Simultaneously with the execution and delivery of this Agreement,
Purchaser is depositing with Chicago Title Insurance Company (the “Title
Company”), having its office at 2001 Bryan Street, Suite 1700, Dallas, Texas
75201, Attention: Konrad Kaltenbach (the “Escrow Agent”), the sum of THREE
HUNDRED FIFTY THOUSAND Dollars ($350,000) (the “Initial Deposit”) in good funds,
either by certified bank or cashier’s check or by federal wire transfer.
Purchaser may extend the Closing one time by fifteen (15) days by giving Seller
notice of the extension at by 5:00 p.m. Dallas, Texas time at least three (3)
business days prior to the initial Closing Date and depositing and additional
ONE HUNDRED THOUSAND DOLLARS ($100,000) with the Escrow Agent (the “Additional
Deposit,” and collectively with the Initial Deposit and the Interest thereon,
the “Earnest money”) by no later than 3:00 p.m. Dallas, Texas time on the
initial Closing Date. The Escrow Agent shall hold the Earnest Money in an
interest-bearing account in accordance with the terms and conditions of this
Agreement. All interest accruing on such sum shall become a part of the Earnest
Money and shall be distributed as Earnest Money in accordance with the terms of
this Agreement. If Purchaser does not exercise the right to terminate this
Agreement in accordance with Section 2.3 or Section 3.3 hereof, upon the
expiration of the Inspection Period (as such term is defined in Section 3.2
hereof) the Earnest Money shall be released to Seller and no interest shall
accrue on the Earnest Money so released to Seller. The Earnest Money shall be
applied to the Purchase Price at Closing unless otherwise set forth herein.
After the expiration of the Inspection Period, the Earnest Money shall become
non-refundable to Purchaser unless otherwise expressly set forth in this
Agreement.

1.7

Independent Contract Consideration. Upon the Effective Date, Purchaser shall
deliver to Seller a check in the amount of Fifty Dollars ($50) (the “Independent
Contract Consideration”), which amount Seller and Purchaser hereby acknowledge
and agree has been bargained for and agreed to as consideration for Seller’s
execution and delivery of this Agreement. The Independent Contract Consideration
is in addition to and independent of any other consideration or payment provided
for in this Agreement, and is nonrefundable in all events.











--------------------------------------------------------------------------------



1.8

Contingency. Notwithstanding anything herein to the contrary, Seller has
informed Purchaser and Purchaser has acknowledged that the sale of the Property
by Seller is contingent upon Seller obtaining board approval for the same. This
contingency shall expire ten (10) business days after the Effective Date of this
Agreement (the “Contingency Period”), however, and Seller shall be bound by the
terms of this Agreement unless Seller provides Purchaser with written notice
that Seller’s board has rejected the sale and the terms set forth in this
Agreement within the Contingency Period. Should Seller provide Purchaser with
written notice of such rejection (the “Rejection Notice”) within the Contingency
Period, this Agreement shall immediately terminate, the Earnest Money shall be
returned to Purchaser and Seller shall pay Purchaser a termination fee of the
lesser of Purchaser’s actual out-of-pocket expenses paid to third parties and
Ten Thousand Dollars ($10,000) (the “Termination Fee”) within ten (10) business
days of the date that Purchaser provides to Seller a listing of Purchaser’s
out-of-pocket expenses and such back-up as Seller may reasonably require to
compensate Purchaser for the costs that it has incurred. After the Purchaser
receives the Earnest Money from the Escrow Agent and the Termination Fee from
Seller, neither party shall have any further obligations hereunder except those
obligations that expressly survive termination.

ARTICLE II

TITLE AND SURVEY

2.1

Title Commitment. As soon after the Effective Date as reasonably practicable
through the use of good faith efforts by Seller, Seller shall cause the Title
Company to deliver to Purchaser, at Seller’s expense, (a) a title commitment
(“Commitment”) for an owner’s policy of title insurance issued by the Title
Company in the amount of the Purchase Price, and (b) legible copies of all
instruments referenced in Schedule B and Schedule C of the Commitment.

2.2

Survey. As soon after the Effective Date as reasonably practicable through the
use of good faith efforts by Seller, Seller shall cause to be delivered to
Purchaser, at Seller’s expense, the existing survey (the “Existing Survey”) of
the Real Estate and Improvements. Purchaser shall, at its sole cost, be
responsible for obtaining an updated survey (the “Updated Survey,” and together
with the Existing Survey, the “Survey”).  Seller shall reimburse Purchaser Two
Thousand Dollars ($2,000) for the costs of the Updated Survey at Closing.

2.3

Review of Commitment and Survey. Purchaser shall have ten (10) days (the “Title
Review Period”) after the receipt of the last of the Commitment, legible copies
of all instruments referred to in Schedule B and Schedule C thereof, and the
Survey to notify Seller in writing of such objections as Purchaser may have to
anything contained in the Commitment or the Survey; provided, however, that
Purchaser shall not have the right to object to any Permitted Exceptions
described in Section 2.5 below. If Purchaser fails to object in writing to any
item contained in the Commitment or the Survey during the Title Review Period,
Purchaser shall be deemed to have waived its right to object to such item, and
such item shall thereafter be deemed a Permitted Exception. In the event that
Purchaser objects to any item contained in the Commitment or the Survey within
the Title Review Period (such items being herein referred to as “Title
Defects”), Seller shall notify Purchaser in writing within ten (10) days
following the date of Purchaser’s notice of such Title Defects (the “Cure
Period”) that either (a) the Title Defects have been, or will be at or prior to
Closing, removed from the Commitment or the Survey, as the case may be, or
(b) Seller has failed to arrange to have the Title Defects removed.

2.4

Failure to Cure Title Defects. If upon the expiration of the Cure Period Seller
has not notified Purchaser that Seller has arranged to have the Title Defects
removed, then Purchaser may elect (which election must be made in writing within
five (5) days following expiration of the Cure Period) either: (a) to terminate
this Agreement, in which event the Earnest Money shall be returned to Purchaser
as











--------------------------------------------------------------------------------

Purchaser’s sole remedy hereunder; or (b) to take title as it then is. If
Purchaser does not, within five (5) days after the expiration of the Cure
Period, send written notice to Seller of its election to terminate this
Agreement pursuant to clause (a) of the preceding sentence, then: (x) Purchaser
shall be deemed to have elected to take title as it then is without any
reduction in the Purchase Price; (y) all Title Defects not removed from the
Commitment or the Survey will thenceforth be deemed Permitted Exceptions; and
(z) this Agreement shall remain in full force and effect. Anything to the
contrary in this Agreement notwithstanding, Seller shall have no affirmative
obligation hereunder to expend any funds or incur any liabilities in order to
cause any matters shown in the Commitment or the Survey to be removed, cured or
insured over, except that Seller shall pay or discharge any lien or encumbrance
arising after the date hereof and voluntarily created or assumed by Seller and
not created by or resulting from the acts of Purchaser or other parties not
related to Seller. If the Commitment (or any subsequent revision thereof)
discloses exceptions other than the Permitted Exceptions, and other than those
which Seller has agreed to insure against, pay or discharge, then unless
Purchaser agrees to accept title as it then is without reduction of the Purchase
Price, Seller may, at its option, terminate this Agreement, in which event the
Earnest Money shall be returned to Purchaser as Purchaser’s sole remedy under
this Agreement.

2.5

Other Permitted Exceptions. In addition to those matters shown in the Commitment
and the Survey which become Permitted Exceptions pursuant to Section 2.4 above,
the following shall also be deemed to be Permitted Exceptions: (a) the Leases;
(b) taxes and standby fees for the year in which Closing occurs; (c) liens and
encumbrances arising after the date hereof to which Purchaser consents in
writing; and (d) any liens or encumbrances of a definite or ascertainable
amount, provided that Seller causes such liens or encumbrances to be insured
around such that same do not appear as an exception in the owner’s title
insurance policy issued to Purchaser pursuant to the Commitment.

2.6

Owner Title Policy. Subject to the provisions of Section 2.4, on the Closing
Date Seller shall cause the Title Company to issue an owner’s title insurance
policy at Seller’s cost insuring fee simple title in Purchaser as of the Closing
Date, in accordance with the Commitment, subject only to the Permitted
Exceptions; provided, however, that Seller shall have no obligation to pay
anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or other
modification or endorsement, same shall be at the sole expense of Purchaser.

2.7

Expiration of Inspection Period. It is the intent of the parties that the right
granted to Purchaser to terminate this Agreement shall expire upon the
expiration of the Inspection Period, notwithstanding that the Title Review
Period, the Cure Period or any election period may extend beyond the expiration
of the Inspection Period. Accordingly, notwithstanding anything contained herein
to the contrary, if Purchaser has not terminated this Agreement pursuant to
Section 2.4(a) prior to the expiration of the Inspection Period, then Purchaser
shall no longer have any right to terminate this Agreement under Section 2.4(a),
and in such event Purchaser shall accept title to the Property under the
conditions specified in Sections 2.4(x), 2.4(y) and 2.4(z) above.

2.8

New Title Defects. In the event that, after the expiration of the Inspection
Period and prior to Closing, a revision of the Title Commitment or the Survey
reveals an adverse matter objectionable to Purchaser that was not disclosed to
Purchaser prior to the expiration of the Inspection Period and is not a
Permitted Exception (a “New Title Defect”), Purchaser shall have five (5) days
after such matter is disclosed to Purchaser to send written notice to Seller of
such New Title Defect (it being agreed that if Purchaser fails to object to any
New Title Defect within such five-day period, then such New Title Defect shall
thereafter be deemed a Permitted Exception). Seller shall notify Purchaser in
writing within five (5) days following the date of Purchaser’s notice of such
New Title Defect (the “New Title Defect Cure Period”) that either (a) such New
Title Defect has been, or will be at or prior to Closing, removed from the
Commitment or the Survey, as the case may be, or (b) Seller has failed to
arrange to have the New Title Defect removed. If, upon the expiration of the New
Title Defect Cure Period, Seller has not notified











--------------------------------------------------------------------------------

Purchaser that Seller has arranged to have the New Title Defect removed, then
Purchaser may elect (which election must be made in writing within five (5) days
following expiration of the New Title Defect Cure Period) either: (i) to
terminate this Agreement as Purchaser’s sole remedy hereunder (in which event
the Earnest Money shall be returned to Purchaser); or (ii) to take title subject
to such New Title Defect and all Permitted Exceptions. If Purchaser does not,
within five (5) days after the expiration of the New Title Defect Cure Period,
send written notice to Seller of its election to terminate this Agreement
pursuant to clause (i) of the preceding sentence, then (x) Purchaser shall be
deemed to have elected to take title as it then is without any reduction in the
Purchase Price; (y) the New Title Defect will thenceforth be deemed a Permitted
Exception; and (z) this Agreement shall remain in full force and effect.

ARTICLE III

INSPECTION PERIOD

3.1

Property Documents. As soon after the Effective Date as reasonably practicable
through the use of good faith efforts by Seller, Seller shall deliver through a
secure website or make available to Purchaser at the Property, to the extent
(and only to the extent) that such items are available and in Seller’s actual
possession or in the actual possession of the management company engaged by
Seller to manage the Property, the documents described on Exhibit B attached
hereto and made a part hereof for all purposes (the “Property Documents”).
Purchaser shall, if requested by Seller, execute instruments acknowledging
receipt of the Property Documents delivered to Purchaser or made available to
Purchaser either at the Property or via a secure website or any other document
delivered or made available to Purchaser in connection with the transaction
contemplated hereby. During the Inspection Period (as hereinafter defined),
Purchaser may inspect the Property Documents during normal business hours and
may photocopy same at Purchaser’s expense. Notwithstanding the foregoing
provisions, Seller shall not be obligated to deliver to Purchaser any report
described in Exhibit B if the terms of such report restrict Seller from doing
so. With respect to any environmental report or other report described in
Exhibit B which Seller delivers to Purchaser, Purchaser understands and agrees
that (a) such report shall be delivered to Purchaser for general information
purposes only, (b) Purchaser shall not have any right to rely on any report
received from Seller and will not rely thereon, but rather will rely on
inspections and reports performed by or on behalf of Purchaser, and (c) Seller
shall have absolutely no liability for any inaccuracy in or omission from any
report which it delivers to Purchaser. Any failure of Seller to timely deliver
any of the Property Documents or make available any of the Additional Property
Documents (as defined in Exhibit B) will not extend the Inspection Period beyond
the period prescribed in Section 3.2 hereof, and Purchaser’s sole and exclusive
remedy on account of any such failure will be to terminate this Agreement prior
to the expiration of the Inspection Period in accordance with the provisions of
Section 3.3. Seller makes no representation or warranty, express or implied, as
to the accuracy or completeness of the information contained in the Property
Documents or the Additional Property Documents.

3.2

Right of Inspection. During the period beginning on the Effective Date and
ending thirty (30) days later at 5 p.m., Dallas, Texas time, on September __,
2012 (the “Inspection Period”), Purchaser and its representatives (including
Purchaser’s architects, engineers and consultants) shall have the right to
examine the Property Documents and to make a physical inspection of the Property
(including the right to conduct such soil, engineering, environmental, hazardous
or toxic material, noise pollution, seismic or other physical test, study or
investigation as Purchaser may desire, provided, however, that Purchaser must
obtain Seller’s consent, which may be withheld in Seller’s sole discretion, to
any physically invasive testing or any testing involving sampling). In this
regard, Purchaser and its authorized agents and representatives shall be
entitled to enter upon the Property at all reasonable times during the
Inspection Period, upon reasonable prior written notice (which may be by email)
to Seller at least forty-eight (48) hour prior to the intended date of entry to
permit Seller to schedule in an orderly manner Purchaser’s











--------------------------------------------------------------------------------

examination of the Property and to provide at least twenty-four (24) hours
advance written notice to any affected tenants and while accompanied by a
representative of Seller, subject to the rights of tenants of the Property under
the Leases. Each such notice requesting access shall specify the intended date
of entry and shall provide a detailed description of the proposed Purchaser
inspections, including, without limitation, a list of contractors who will be
performing the proposed Purchaser inspections, a copy, if applicable, of the
Purchaser’s testing plan involving any test or investigation involving physical
disturbance, sampling or invasive testing of any portion of the Property and
such other information as Seller reasonably requires in connection with such
proposed Purchaser inspection. After Seller has received advance notice as
provided above and Seller has given approval of both the request and any testing
plan, Purchaser or its designated Purchaser representatives may enter upon the
Property during normal business hours for purposes of analysis or other tests
and inspections which may be deemed necessary by Purchaser for the Purchaser’s
inspection, except as limited in this Agreement. All activities by Purchaser or
its representatives during the Inspection Period shall be coordinated through
Seller’s designated representative, Jeff Carter, including, but not limited to,
contact with tenants, and Seller shall have the right to have a representative
present during any meetings with tenants. All inspections shall occur at
reasonable times agreed upon by Seller and Purchaser and shall be conducted so
as not to unreasonably interfere with use of the Property by Seller or tenants
of the Property. In no event shall Purchaser or its representatives perform any
off-site testing. Purchaser will use its best efforts to minimize any disruption
or interference caused by any such testing and will promptly repair damage
caused by such testing. Purchaser shall remove from the Property any waste
materials generated by or during any permitting testing and Purchaser shall be
the designated generator of any such waste materials. Before and during
Purchaser inspections, unless otherwise approved by Seller Purchaser, or the
applicable Purchaser representative conducting any Purchaser inspection, shall
maintain (a) commercial general liability insurance with limits of at least Two
Million Dollars ($2,000,000) for bodily or personal injury or death,
(b) property damage insurance in the amount of at least One Million Dollars
($1,000,000), and (c) contractual liability insurance. Purchaser shall deliver
to Seller a certificate evidencing the commercial general liability, property
damage and contractual liability insurance before conducting any Purchaser
inspection on the Property. Each such insurance policy shall be written by a
reputable insurance company having a rating of at least “A+:VIII” by Best’s
Rating Guide (or a comparable rating by a successor rating service), and shall
otherwise be subject to Seller’s prior approval.

3.3

Right of Termination Seller agrees that in the event Purchaser determines, in
its sole discretion, that the Property is not suitable for its purposes, then
Purchaser shall have the right (“Purchaser’s Termination Right”) to terminate
this Agreement on or before the expiration of the Inspection Period. Purchaser’s
Termination Right shall be exercisable only by sending written notice of
termination (the “Notice of Termination”) to Seller prior to the expiration of
the Inspection Period. In the event that Purchaser timely exercises Purchaser’s
Termination Right, this Agreement shall terminate and the Earnest Money shall be
returned to Purchaser. If Purchaser fails to send Seller a Notice of Termination
prior to the expiration of the Inspection Period, Purchaser shall be deemed to
have approved the Property Documents and the Property in all respects and
Purchaser’s Termination Right shall automatically and irrevocably expire.

3.4

Purchaser’s Duties upon Termination. In the event that Purchaser exercises
Purchaser’s Termination Right. In addition, to the extent not already done,
Purchaser will promptly restore the Property to its original condition if
damaged or changed due to the tests and inspections performed by Purchaser, free
of any mechanic’s or materialman’s liens or other encumbrances arising out of
any of the inspections or tests, and will provide Seller, at no cost to Seller,
with a copy of the results of any tests and inspections made by Purchaser,
excluding any market and economic feasibility studies or any report if the terms
and conditions of such report restricts Purchaser from doing so. The provisions
of this Section 3.4 shall survive any termination of this Agreement.











--------------------------------------------------------------------------------



3.5

Indemnity and Release. Purchaser hereby indemnifies and agrees to defend and
hold Seller and the Property harmless of and from any and all losses,
liabilities, costs, expenses (including, without limitation, reasonable
attorneys’ fees and costs of court), damages, liens, claims (including, without
limitation, mechanics’ or materialmen’s liens or claims of liens), actions and
causes of actions arising from or relating to Purchaser’s (or Purchaser’s
agents, independent contractors, servants, employees or representatives)
entering upon the Property to test, study, investigate or inspect the same or
any part thereof, whether pursuant to Section 3.2 or otherwise, except to the
extent arising solely from the negligence of Seller. Purchaser further waives
and releases any claims, demands, damages, actions, causes of action or other
remedies of any kind whatsoever against Seller for property damages or bodily
and/or personal injuries to Purchaser, its agents, independent contractors,
servants, employees and/or representatives arising out of the entry or use in
any manner of the Property by any of the foregoing persons. If any proceeding is
filed for which indemnity is required hereunder, Purchaser agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party. The provisions of this
Section 3.5 shall survive the Closing or any termination of this Agreement and
are not subject to any liquidated damage limitation on remedies, notwithstanding
anything to the contrary in this Agreement

ARTICLE IV

CLOSING

4.1

Time and Place. The consummation of the purchase and sale of the Property
(“Closing”) shall take place at the office of the Escrow Agent, or, at Seller’s
option, at the office of Seller’s outside counsel, on a date (the “Closing
Date”) mutually agreed upon by the parties, but not later than fifteen (15) days
after the expiration of the Inspection Period unless Purchaser exercises its
one-time option to extend the Closing Date for an additional fifteen (15) days
(the “Extended Closing Date” by giving notice of such extension to Seller no
later than 5:00 p.m. three (3) business days prior to the initial Closing Date
and depositing the Additional Deposit of $100,000 with the Escrow Agent by no
later than 3:00 p.m., Dallas, Texas time, on the Closing Date. Both the notice
to Seller and the deposit of the Additional Deposit are conditions precedent to
an extension of the Closing Date. If Purchaser exercises its option, the Closing
shall take place thirty (30) days after the expiration of the Inspection Period.
In the event that the scheduled Closing Date (either the initial Closing Date or
the Extended Closing Date) should fall on a holiday or a weekend, then the
Closing shall take place on the next business day following the scheduled
Closing Date. At Closing, Seller and Purchaser shall perform the obligations set
forth in, respectively, Section 4.2 and Section 4.3 below, the performance of
which obligations shall be concurrent conditions.

4.2

Seller’s Obligations at Closing. At Closing, Seller shall:

(a)

deliver to Purchaser a Special Warranty Deed (the “Deed”) in the form of
Exhibit C attached hereto, executed and acknowledged by Seller and in recordable
form, it being agreed that the conveyance effected by the Deed shall be subject
to the Permitted Exceptions;

(b)

deliver to Purchaser a Bill of Sale in the form of Exhibit D attached hereto
(the “Bill of Sale”) executed by Seller;

(c)

join with Purchaser in the execution of an Assignment of Leases and Security
Deposits in the form of Exhibit E attached hereto;

(d)

join with Purchaser in the execution of an Assignment and Assumption of
Intangible Property and Other Rights in the form of Exhibit F attached hereto;











--------------------------------------------------------------------------------



(e)

join with Purchaser in the execution of letters to tenants at the Real Estate in
the form of Exhibit G attached hereto;

(f)

deliver to Purchaser an affidavit sworn by an officer of Seller in the form of
Exhibit H attached hereto (the “FIRPTA Affidavit”), or in such other form as may
be prescribed by federal regulations;

(g)

deliver to Purchaser such tenant estoppel certificates (as described in Section
5.8 hereof) and SNDA Agreements (as described in Section 5.9 hereof) as have
been executed and returned to Seller;

(h)

deliver to Purchaser possession of the Property subject, however, to the Leases
and Permitted Exceptions.

4.3

Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a)

pay to Seller the Purchase Price in cash or immediately available funds, it
being agreed that the Earnest Money shall be delivered to Seller at Closing and
applied towards payment of the Purchase Price.

(b)

join with Seller in execution of the instruments described in Sections 4.2(c)
and 4.2(d);

(c)

prepare and deliver to Seller and join with Seller in the execution of letters
to tenants at the Real Estate in the form of Exhibit G attached hereto and made
a part hereof for all purposes.

(d)

deliver to Seller an Agreement Regarding Disclaimers in the form of Exhibit I
attached hereto and made a part hereof for all purposes executed by Purchaser
and counsel for Purchaser; and

(e)

deliver to Seller such evidence as Seller’s counsel and/or the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser.

4.4

Prorations. The following adjustments to the Purchase Price paid hereunder shall
be made between Seller and Purchaser and shall be prorated (as applicable) on a
per diem basis as if Purchaser owned the Property for the entire day on the
Closing Date:

(a)

All real estate taxes and installments of special assessments due and payable
with respect to the calendar year of Closing. All other installments of special
assessments not yet due and payable shall be paid by Purchaser. If at the time
of Closing the tax rate or the assessed valuation for the current year has not
yet been fixed, taxes shall be prorated based upon the tax rate and the assessed
valuation established for the previous tax year; provided, however, that Seller
and Purchaser agree that to the extent the actual taxes for the current year
differ from the amount so apportioned at Closing, the parties hereto will make
all necessary adjustments by appropriate payments between themselves within
ninety (90) days following the issuance of the final tax bills, and this
provision shall survive Closing. Seller reserves the right to meet with
governmental officials and to contest any reassessment concerning or affecting
Seller’s obligations under this Section 4.4(a).











--------------------------------------------------------------------------------



(b)

Current rents, advance rentals (but only to the extent actually received by
Seller) and other income from the Property shall be prorated between Seller and
Purchaser at Closing based upon such amounts actually collected by Seller as of
the Closing Date. Rent which is unpaid or delinquent as of the Closing Date
shall not be prorated, but such unpaid or delinquent rent collected after the
Closing Date shall be delivered as follows: (i) if Seller collects any unpaid or
delinquent rent after the Closing Date, Seller shall deliver to Purchaser any
such rent relating to the Closing Date and any period thereafter within fifteen
(15) days after the receipt thereof, and (ii) if Purchaser collects any unpaid
or delinquent rent after the Closing Date, Purchaser shall deliver to Seller any
such rent relating to the period prior to the Closing Date within fifteen (15)
days after the receipt thereof. Seller and Purchaser agree that (A) all rent
received by Seller after the Closing Date shall be applied first to delinquent
rentals, if any, in the order of their maturity, and then to current rentals,
and (B) all rent received by Purchaser after the Closing Date shall be applied
first to current rentals and then to delinquent rentals, if any, in inverse
order of maturity. Purchaser will make a good faith effort after Closing to
collect all rents (including without limitation the Pass Through Expenses and
percentage rents described in Section 4.4(c) below) in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or incur any expense to collect delinquent rents.
Notwithstanding the foregoing provisions, Seller shall not be required to
prorate any amounts collected by Seller after Closing from former tenants of the
Property, it being understood and agreed that Seller may retain all amounts that
Seller recovers from such former tenants.

(c)

With respect to additional rent attributable to insurance, taxes, common area
maintenance and other operating expenses which are passed through to tenants
under the Leases (the “Pass Through Expenses”) and as of the Closing Date are
unbilled or billed but not yet collected, Purchaser shall, upon collection of
such Pass Through Expenses, remit to Seller an amount equal to that portion of
Pass Through Expenses which accrued prior to the Closing Date. With respect to
Pass Through Expenses which have not been billed to tenants as of the Closing
Date, Purchaser shall bill each tenant for same in accordance with each such
tenant’s Lease. With respect to percentage rents based upon gross sales or other
income generated by the business of a tenant located on the Property during a
specified period of time (the “Applicable Period”), Purchaser shall, upon
collection of such percentage rent, remit to Seller an amount equal to the
product of the percentage rent so collected multiplied by a fraction, the
numerator of which is the number of days which have elapsed in the Applicable
Period prior to the Closing Date and the denominator of which is the total
number of days in the Applicable Period.

(d)

Charges under Service Contracts, utility charges for which Seller is liable, and
other operating expenses of the Property shall be prorated between Seller and
Purchaser at Closing.

(e)

Security deposits shall, at Seller’s option, either be transferred or credited
to Purchaser at Closing. Refundable cash or other refundable deposits posted
with utility companies or other entities in connection with the Property shall,
at Sellers’ option, either be assigned to Purchaser and credited to Seller at
Closing, or Seller shall be entitled to receive and retain such refundable cash
and deposits.

(f)

Purchaser shall be responsible for the payment of (i) all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which become due and
payable (whether before or after Closing) (A) as a result of any renewals or
expansions of existing Leases which occur between the Effective Date of this
Agreement and the Closing Date, and (B) under any new Leases (including any
amendments of existing Leases) entered into between the Effective Date of this
Agreement and the Closing Date which have been approved (or deemed approved) by











--------------------------------------------------------------------------------

Purchaser; and (ii) all Tenant Inducement Costs and leasing commissions which
become due and payable from and after the Closing Date. If as of the Closing
Date Seller shall have paid any Tenant Inducement Costs or leasing commissions
for which Purchaser is responsible pursuant to the foregoing provisions,
Purchaser shall reimburse Seller therefor at Closing. Seller shall supply
invoices and statements for all such Tenant Inducement Costs and leasing
commissions to Purchaser on or prior to the Closing Date. For purposes hereof,
the term “Tenant Inducement Costs” means reasonable attorneys’ fees and costs
incurred in connection with the preparation and negotiation of a new Lease or a
renewal or expansion of an existing Lease and any out-of-pocket payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement,
including specifically, without limitation, tenant improvement costs, lease
buyout costs, and moving, design, refurbishment and club membership allowances.
The term “Tenant Inducement Costs” shall not include loss of income resulting
from any free rental period, it being agreed that Seller shall bear the loss
resulting from any free rental period until the Closing Date and that Purchaser
shall bear such loss from and after the Closing Date.

(g)

The Personal Property is included in this sale, without further charge, except
that Purchaser shall pay to Seller the amount of any and all sales or similar
taxes payable in connection with the Personal Property which is to be
transferred to Purchaser under this Agreement and Purchaser shall execute and
deliver any tax returns required of it in connection therewith, said obligations
of Purchaser to survive Closing.

(h)

All prorations described in this Section 4.4 shall be effected by increasing or
decreasing, as appropriate, the amount of cash to be paid by Purchaser to Seller
at Closing. If any of the foregoing prorations cannot be calculated accurately
on the Closing Date, then they shall be estimated to the extent possible as of
the Closing and calculated as soon after the Closing Date as is feasible.  All
adjustments to initial estimated prorations shall be made by the parties with
due diligence and cooperation within sixty (60) days following the Closing, or
such later time as may be required to obtain necessary information for
proration, by prompt cash payment to the party yielding a net credit from such
prorations from the other party; provided, however, that the provisions of this
paragraph shall survive the Closing until March 31, 2013 (the “Closing Proration
Cut-Off Date”) during which time either party may give notice to the other party
of any proration requiring an adjustment, which notice shall include
computations and documentation supporting the adjustment. Except for any items
for which a proration adjustment notice has been given prior to the Proration
Cut-Off Date and which have not been finally adjusted between the parties and
appropriate payments made, after the Proration Cut-Off Date, neither Seller nor
Purchaser shall have any further rights or obligations under this Section 4.4
and all prorations other than those unresolved prorations for which timely
notice has been given shall be deemed final.

4.5

Closing Costs. Seller shall pay (a) the fees of any counsel representing it in
connection with this transaction; (b) the basic premium for the Owner’s Policy
of Title Insurance to be issued to Purchaser by the Title Company at Closing
(specifically excluding the additional premium chargeable for modification of
the survey exception, which deletion expense shall be borne by Purchaser);
(c) Two Thousand Dollars ($2,000) of the cost of or updating or recertifying the
Existing Survey; (d) the fees for recording the Deed; and (e) one-half (½) of
any escrow fee which may be charged by the Title Company. Purchaser shall pay
(v) the fees of any counsel representing Purchaser in connection with this
transaction; (w) the cost of the Updated Survey in excess of Two Thousand
Dollars ($2,000); (x) the additional premium chargeable for modification of the
survey exception, if such modification is desired by Purchaser; (y) any transfer
tax, documentary stamp tax, sales tax or similar tax which becomes payable by
reason of the transfer of the Property or any component thereof; and (z)
one-half (½) of any escrow fees charged by











--------------------------------------------------------------------------------

the Title Company. All other costs and expenses incident to this transaction and
the closing thereof shall be paid by the party incurring same.

4.6

Delivery of Documents. Immediately after Closing, Seller shall direct the
manager of the Property to make available at the offices of such manager all
books and records of account, contracts, leases and leasing correspondence,
receipts for deposits, unpaid bills and other papers or documents which pertain
to the operation of the Property together with all advertising materials,
booklets, keys and other items, if any, used in the operation of the Property.
Seller makes no representations regarding the existence or adequacy of such
documents or items for use in management or operation of the Property. The
foregoing shall not include the separate books, records, correspondence and
other documentation of Seller located at its offices, nor shall it include any
computer software or computer programs used by the manager of the Property or
Seller in connection with the Property, it being understood and agreed that the
foregoing items are not part of the “Property” to be conveyed to Purchaser
hereunder. After the Closing, Seller shall have the right to inspect the books
and records of the Property to verify that Purchaser is remitting to Seller all
amounts to be remitted to Seller according to the terms of this Agreement, and
for any other purpose related to Seller’s prior ownership of the Property, and
this provision shall survive Closing.

4.7

Preservation of Right to Contest. Seller reserves the right to contest after
Closing taxes and assessments with respect to the Property and interest or
penalties pertaining thereto, to the extent same are applicable to periods prior
to Closing, and Seller shall be entitled to any refunds made with respect to the
contested taxes for such periods. Should either Seller or Purchaser contest the
taxes and assessments for the tax year 2012, any refunds or reductions in taxes
and assessments for the 2012 tax year shall be prorated between Seller and
Purchaser as provided in Section 4.4(a). All taxes imposed because of a change
of use or ownership of the Property after or in connection with the Closing
shall be for the account of Purchaser, and Purchaser shall indemnify and hold
Seller harmless of, from and against any and all costs, damages, expenses,
claims, or liability arising from the imposition of any such taxes. The
provisions of this Section shall survive the Closing.

ARTICLE V

REPRESENTATIONS, WARRANTIES, AND COVENANTS

5.1

Representations and Warranties of Seller. As of the Effective Date, Seller
represents and warrants to Purchaser as follows:

(a)

Seller is organized, validly existing and in good standing under the laws of the
state of its formation. Seller has the limited liability company or appropriate
entity right, power and authority to sell and convey the Property as provided in
this Agreement and to carry out Seller’s obligations hereunder. The individuals
executing this Agreement on behalf of Seller have the right, power and authority
to do so and this Agreement constitutes the legal, valid and binding obligation
of Seller, except as limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application relating to the enforcement of
creditors’ rights and by general principles of equity.

(b)

Subject to board approval, to Seller’s knowledge, the execution and delivery of
this Agreement and the consummation of the transaction contemplated hereby will
not result in any breach of the terms, conditions or constitute a default under
any instrument or obligation to which Seller is now a party.











--------------------------------------------------------------------------------



(c)

Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and any related regulations.

(d)

To Seller’s knowledge, there are no parties in possession of any portion of the
Property except Seller and Tenants under the Leases or any subleases, parking
leases or rooftop leases.

(e)

To Seller’s knowledge, the documents heretofore or hereafter delivered or
otherwise made available for viewing to Purchaser prior to Closing include true
and complete copies of the Leases used by Seller and Seller’s property manager
in the day-to-day operation and management of the Property and the current rent
roll used by Seller and Seller’s property manager in the operation of the
Property.

(f)

To Seller’s knowledge, Seller has received no material written notice claiming
violation of any federal, state, county or municipal law, ordinance, order,
regulation or requirement affecting any portion of the Property from any
governmental entity that has not been corrected.

(g)

To Seller’s knowledge, there is no action, suit, proceeding, claim or
governmental investigation pending or threatened against the Property or any
portion thereof except for any personal injury or property damage action for
which there is adequate insurance coverage.

(h)

To Seller’s knowledge, there is no pending or threatened, condemnation or
similar proceeding affecting the Property or any portion thereof.

(i)

To Seller’s knowledge, (i) all leasing commissions which are attributable to the
current term of the Leases existing as of the Effective Date have been paid in
full except as set forth on Schedule 5.1(i), (ii) there are no leasing and
brokerage commissions or other similar compensations required with respect to,
or on account of, any Lease extensions or renewals thereof that will be payable
after Closing except as set forth on Schedule 5.1(i), and (iii) there are no
commission agreements pertaining to any such Lease extensions or renewals that
will be binding on Purchaser after Closing except as set forth on
Schedule 5.1(i).

(j)

Seller is not a person with whom Purchaser is prohibited from engaging in this
transaction due to any United States government embargos, sanctions, or
terrorism or money laundering laws, including, without limitation, due to Seller
being (1) subject to United States government embargos or sanctions, (2) in
violation of terrorism or money laundering laws, or (3) listed on a published
United States government list (e.g., Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control or other lists
of similar import).

5.2

Notice of Breach.

(a)

To the extent that, before the expiration of the Inspection Period, Purchaser
obtains actual knowledge or is deemed to know that Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect such actual or deemed
knowledge as of the end of the Inspection Period. For purposes hereof, Purchaser
shall be deemed to know all information set forth in the written materials
delivered or made available to Purchaser in respect of the Property.











--------------------------------------------------------------------------------



(b)

If after the expiration of the Inspection Period but prior to the Closing,
Purchaser first obtains actual knowledge that any of the representations or
warranties made herein by Seller are untrue, inaccurate or incorrect in any
material respect, Purchaser shall give Seller written notice thereof within five
(5) days after obtaining such actual knowledge (but, in any event, prior to the
Closing). In such event, Seller shall have the right (but not the obligation) to
attempt to cure such misrepresentation or breach and shall, at its option, be
entitled to a reasonable adjournments of the Closing (not to exceed thirty (30)
days) for the purpose of such cure. If Seller elects to attempt to so cure but
is unable to so cure any misrepresentation or breach of warranty, then
Purchaser, as its sole remedy for any and all such materially untrue, inaccurate
or incorrect representations or warranties, shall elect either (i) to waive such
misrepresentations or breaches of representations and warranties and consummate
the transaction contemplated hereby without any reduction of or credit against
the Purchase Price, or (ii) if Purchaser first obtained actual knowledge of such
material misrepresentation or breach of warranty after the end of the Inspection
Period, to terminate this Agreement in its entirety by written notice given to
Seller on the Closing Date, in which event this Agreement shall be terminated,
the Earnest Money shall be returned to Purchaser, and thereafter neither party
shall have any further rights or obligations hereunder except as provided in any
section hereof that by its terms expressly provides that it survives any
termination of this Agreement.

5.3

Survival of Representations. It is the intent of Seller and Purchaser that the
representations and warranties made by Seller in Section 5.1 above (the “Seller
Obligations”) shall survive Closing for a period of one hundred eighty (180)
days after the date of Closing (the “Survival Period”). Purchaser acknowledges
that it is a sophisticated Purchaser who is familiar with the ownership and
operation of real estate projects similar to the Property, and Purchaser and
Seller have negotiated and agreed upon the length of the Survival Period as an
adequate period of time for Purchaser to discover any and all facts that could
give rise to a claim or cause of action for a breach of a representation. Upon
expiration of the Survival Period, all representations contained in this
Agreement will be deemed to have merged into the instruments of Closing and
shall be of no further force or effect. Accordingly, Purchaser and Seller hereby
agree that, notwithstanding any provision of this Agreement or any provision of
law to the contrary, any action which may be brought under this Agreement by
Purchaser against Seller for breach of any Seller Obligations shall be forever
barred unless Purchaser (a) delivers to Seller no later than the last day of the
Survival Period a written notice of its claim setting forth in reasonable detail
the factual basis for such claim and Purchaser’s good faith estimate of its
damages arising out of such claim, and (b) files a complaint or petition against
Seller alleging such claim in an appropriate state or federal court in Dallas
County, Texas, no later than one (1) year after the date of Closing. In no event
shall Seller be liable after the date of Closing for its breach of any Seller
Obligations if such breach was actually known to Purchaser prior to the
completion of Closing. With respect to any matter constituting breach of a
Seller Obligation, Purchaser shall first seek any available recovery under any
insurance policies, Service Contracts and Leases prior to seeking recovery from
Seller, and Seller shall not be liable to Purchaser if Purchaser’s claim is
satisfied from such insurance policies, Service Contracts or Leases. Seller’s
liability for breach of any Seller Obligations shall be limited as follows:
(i) Seller shall have liability for breach of Seller Obligations only if the
valid claims for all such breaches collectively aggregate more than Fifty
Thousand Dollars ($50,000) (Purchaser hereby waiving any right to seek to
recover any damages of Fifty Thousand Dollars ($50,000) or less), in which event
the full amount of such claims shall be actionable, and (ii) Seller’s aggregate
liability to Purchaser for breaches of the Seller Obligations shall not exceed
the amount of Two Hundred Fifty Thousand Dollars ($250,000) (the “Cap”), it
being agreed that in no event shall Seller’s aggregate liability for such
breaches exceed the amount of the Cap. Purchaser agrees that, with respect to
any alleged breach of representations of Seller under this Agreement discovered
after the expiration of the Survival Period, the maximum liability of Seller for
all such alleged breaches is limited to $100. The provisions of this Section 5.3
shall survive Closing.











--------------------------------------------------------------------------------



5.4

Covenants of Seller. Seller hereby covenants as follows:

(a)

Between the Effective Date and the Closing Date, Seller shall maintain the
Property in its present condition, ordinary wear and tear excepted;

(b)

Between the Effective Date and the Closing Date, Seller shall maintain all
casualty, liability and hazard insurance currently in force with respect to the
Property; and

(c)

Between the Effective Date and the Closing Date, Seller shall lease, operate,
manage and enter into Service Contracts with respect to the Property, in the
same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any Service Contract that cannot be
terminated within thirty (30) days notice. Seller shall terminate, by giving
notice at Closing, any Service Contracts that Purchaser does not elect to assume
(which election shall be made in writing by Purchaser to Seller on or prior to
the expiration of the Inspection Period), provided that Purchaser shall be
responsible for any termination fees incurred in connection with the same if
such fees were set forth in the Service Contracts made available by Seller for
review by Purchaser or otherwise disclosed in writing to Purchaser and Purchaser
shall be deemed to have approved and shall have no right not to elect to assume
those Service Contracts that, by their terms, cannot be terminated by Seller
without the payment of a penalty, termination fee, or other charge that is not
paid by Purchaser.

(d)

A copy of each Lease presented to Seller between the expiration of the
Inspection Period and the Closing Date for its approval and execution will be
submitted to Purchaser prior to execution by Seller. Purchaser agrees to notify
Seller in writing within five (5) business days after its receipt of each such
Lease of either its approval or disapproval thereof, including all Tenant
Inducement Costs and leasing commissions to be incurred in connection therewith.
In the event Purchaser informs Seller that Purchaser does not approve any such
Lease, which approval shall not be unreasonably withheld, Seller shall have the
option to cancel this Agreement by written notice thereof to Purchaser within
five (5) business days after Seller’s receipt of written notice of Purchaser’s
disapproval of any such Lease, and upon refund and payment of the Earnest Money
to Purchaser, neither party shall have any further liability or obligation
hereunder. In the event Purchaser fails to notify Seller in writing of its
approval or disapproval of any such Lease within the five-day period for such
purpose set forth above, such failure shall be deemed the approval by Purchaser
of such Lease. At Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs or leasing commissions incurred by Seller pursuant to a new
Lease approved (or deemed approved) by Purchaser.

5.5

Seller’s Knowledge. As used in this Agreement, all references to “Seller’s
Knowledge” or “actual knowledge” of Seller, or similar qualifications means the
current actual knowledge of Anthony Strauser (the “Seller Representative”)
without any investigation or inquiry or any duty of investigation or inquiry and
without regard to the knowledge of any other officer, agent or any current or
former employee of Seller or any affiliate of Seller or any contractors of
Seller. The Seller Representative shall not have any personal liability
whatsoever for the representations made herein or for any other matters relating
to this Agreement. Purchaser acknowledges that the Seller Representative’s
current actual knowledge regarding the foregoing matters (including, without
limitation, any environmental matters) may be limited.

5.6

Covenants of Purchaser. Purchaser hereby covenants as follows:











--------------------------------------------------------------------------------



(a)

During the Inspection Period, Purchaser shall obtain a “Phase I” environmental
report prepared for and at the expense of Purchaser with respect to the Property
by an environmental consultant selected by Purchaser.

(b)

If requested to do so by Seller in writing, at Closing (or upon termination of
this Agreement prior to Closing), Purchaser shall deliver to Seller copies of
any environmental reports, engineering reports, structural reports or other due
diligence materials prepared by third parties obtained by Purchaser with respect
to the Property.

(c)

Purchaser is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of OFAC and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

5.7

Representations and Warranties of Purchaser. Purchaser represents and warrants
to Seller, which representations and warranties shall be deemed made by
Purchaser to Seller as of the Effective Date and also as of the Closing Date as
follows:

(a)

Purchaser has the full right, power and authority to purchase the Property as
provided in this Agreement and to carry out Purchaser’s obligations hereunder,
and that all requisite action necessary to authorize Purchaser to enter into
this Agreement and to carry out Purchaser’s obligations hereunder has been
taken.

(b)

This Agreement constitutes the legal, valid and binding obligation of Purchaser,
except as limited by bankruptcy, insolvency, reorganization, moratorium, or
other laws of general application relating to the enforcement of creditors’
rights and by general principles of equity.

(c)

Purchaser is not a person with whom Seller is prohibited from engaging in this
transaction due to any United States government embargos, sanctions, or
terrorism or money laundering laws, including, without limitation, due to
Purchaser being (1) subject to United States government embargos or sanctions,
(2) in violation of terrorism or money laundering laws, or (3) listed on a
published United States government list (e.g., Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control or
other lists of similar import)..

(d)

Purchaser is not an employee benefit plan or a governmental plan or a party in
interest of either such a plan, and that the funds being used to acquire the
Property are not plan assets or subject to state laws regulating investments of
and fiduciary obligations with respect to a governmental plan. As used herein,
the terms “employee benefit plan,” “party in interest,” “plan assets” and
“governmental plan” shall have the respective meanings assigned to such terms in
ERISA, and the term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and the regulations promulgated in connection
therewith.

(e)

Notwithstanding anything herein to the contrary, any breach by Purchaser on or
before Closing of any of the foregoing representations or warranties shall
constitute a default by Purchaser hereunder and, subject to complying with the
terms of Section 6.4, Seller may thereupon, at its option, terminate this
Agreement by giving written notice thereof, in which event the Earnest Money
will be paid to Seller as liquidated damages, and neither Purchaser nor Seller
shall have any further rights or liabilities hereunder, except as otherwise
provided herein











--------------------------------------------------------------------------------



5.8

Tenant Estoppels. Seller shall use reasonable efforts to obtain an estoppel
certificate, in form substantially in accordance with Exhibit J attached hereto
and made a part hereof for all purposes, as such form may be modified pursuant
to the terms of any tenant’s lease (the “Estoppel Certificate”) from tenants of
not less than seventy percent (70%) of leased space in the Improvements. Seller
shall use reasonable efforts to obtain additional estoppel certificates by a
visit by a designated representative of Seller prior to Closing to each tenant
who has not furnished an estoppel certificate and permitting a representative of
Purchaser to participate in such visit; however, neither the failure to obtain
such estoppel certificate nor any non-material exceptions, qualifications or
modifications of any estoppel certificate delivered by any of the tenants or by
Seller, as hereinafter permitted, shall permit Purchaser to terminate this
transaction. In the event Seller is unable to procure such additional estoppel
certificates, Seller may terminate this Agreement or may, in lieu thereof,
furnish Purchaser with an estoppel certificate covering all such leases for
which an estoppel certificate has not been obtained from the tenant, certifying,
to the best of Seller’s knowledge, all of the matters set forth in the form of
estoppel certificate set forth on Exhibit J. The representations contained in
any such estoppel certificate supplied by Seller shall survive the Closing for a
period of six (6) months or until the termination or expiration of the
applicable lease, whichever occurs first. In the event that Seller is unable to
procure Estoppel Certificates from tenants in the aforementioned minimum
percentage, Purchaser may terminate this Agreement by sending written notice to
Seller prior to Closing, and in such event the Earnest Money shall be returned
to Purchaser as its sole remedy,.

5.9

SNDA Agreements. Seller will furnish to, and request that each tenant execute a
subordination, attornment and non-disturbance agreement (“SNDA Agreement”) in
form substantially in accordance with Exhibit K attached hereto or as such form
may be modified pursuant to the terms of any tenant’s lease and shall reasonably
cooperate with Purchaser in obtaining the delivery of executed SNDA Agreements
from the tenants. Purchaser shall be responsible for negotiating the terms of
the SNDA Agreements should any of the tenants have comments thereto. The
execution and delivery of any SNDA Agreements shall not be condition precedent
to Closing.

5.10

Use of Property. Seller has not claimed the benefit of laws permitting a special
use valuation for the purposes of payment of ad valorem taxes on the Property.
If a previous owner claimed such benefit and, after the purchase is closed,
Purchaser changes the use of the Property from its present use and the same
results in the assessment of additional taxes, such additional taxes will be the
obligation of the Purchaser, notwithstanding that some or all of such additional
taxes may relate back to the period prior to Closing.

ARTICLE VI

DEFAULT; REMEDIES

6.1

Default of Purchaser. In the event Purchaser fails to perform its obligations
pursuant to this Agreement for any reason except failure by Seller to perform
hereunder or the permitted termination hereof by Purchaser or Seller in
accordance with the express provisions hereof, Seller shall be entitled, as its
sole remedy, to terminate this Agreement and recover the Earnest Money as
liquidated damages and not as a penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and that
the Earnest Money is a fair estimate of those damages which has been agreed to
in an effort to cause the amount of said damages to be certain. In the event of
Purchaser’s default and notwithstanding anything in this Section 6.1 to the
contrary, Seller shall have all remedies available at law or in equity in the
event Purchaser or any party related to or affiliated with Purchaser is
asserting any claims or right to the Property that would otherwise delay or
prevent Seller from having clear, indefeasible and marketable title to the
Property.











--------------------------------------------------------------------------------



6.2

Default of Seller. If the transaction contemplated hereby is not consummated by
reason of Seller’s breach or other failure to timely perform all obligations and
conditions to be performed by Seller, then Purchaser may, as its sole and
exclusive remedy (whether at law or in equity), either (i) terminate this
Agreement and receive the return of the Earnest Money from the Escrow Agent;
and, thereafter, neither party shall have any further rights or obligations
pursuant to this Agreement, other than as set forth herein with respect to
rights or obligations which survive termination, or (ii) enforce specific
performance of Seller’s obligations hereunder; all other remedies being herein
expressly waived by Purchaser except as provided in Section 6.3 and Section 6.4
below. Unless Purchaser has filed an action for specific performance, and such
action is pending, Purchaser shall not have the right or authority to place a
lis pendens against any portion of the Property, and Purchaser hereby waives and
releases any right it may have under applicable law to file any lis pendens
absent such pending action.

6.3

Post-Closing Remedies. Notwithstanding the provisions of Sections 6.1 and 6.2
above, in the event that after the termination of this Agreement or after
Closing, as the case may be, a party (the “Defaulting Party”) breaches an
obligation hereunder which is expressly stated herein to survive the termination
of this Agreement or Closing, as the case may be, the Defaulting Party shall be
liable to the other party (the “Non-Defaulting Party”) for the direct, actual
damages incurred by the Non-Defaulting Party as a direct result of such breach,
subject, however, to the provisions of Section 5.3. In no event shall the
Non-Defaulting Party be entitled to recover from the Defaulting Party any
punitive, consequential or speculative damages.

6.4

Notice and Cure. Notwithstanding anything to the contrary contained in this
Agreement, except as otherwise provided in Section 5.2(b) no default shall be
declared unless the non-defaulting party has given the defaulting party written
notice as to the existence of such default and the defaulting party has failed
to cure such default within five (5) days thereafter; provided, however, the
foregoing shall not apply to: (x) a failure by Purchaser to deliver any Deposit
required under this Agreement or to deliver on the Closing Date the monies and
documents required to be delivered by Purchaser under this Agreement, subject to
and in accordance with the terms and conditions of this Agreement; or (y) a
failure by Seller to deliver on the Closing Date the documents required to be
delivered by Seller pursuant to Section 4.2.

ARTICLE VII

RISK OF LOSS

7.1

Minor Damage. In the event of loss or damage to the Property or any portion
thereof (the “premises in question”) which is not “major” (as hereinafter
defined), this Agreement shall remain in full force and effect provided Seller,
at Seller’s option, shall either (i) perform any necessary repairs to restore
the premises in question to substantially the same condition as of the date of
this Agreement; or (ii) credit Purchaser at Closing in the amount of the
applicable insurance deductible against the Purchase Price and assign to
Purchaser all of Seller’s right, title and interest to any claims and proceeds
Seller may have with respect to any casualty insurance policies or condemnation
awards relating to the premises in question; or (iii) reduce the cash portion of
the Purchase Price in an amount equal to the cost of such repairs, Seller
thereby retaining all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.

7.2

Major Damage. In the event of a “major” loss or damage, either Seller or
Purchaser may terminate this Agreement by written notice to the other party, in
which event the Earnest Money shall be returned to Purchaser. If neither Seller
nor Purchaser elects to terminate this Agreement within ten (10)











--------------------------------------------------------------------------------

days after Seller sends Purchaser written notice of the occurrence of major loss
or damage, then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller’s option, either
(a) perform any necessary repairs, or (b) assign to Purchaser all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the premises in question. In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs. Upon Closing, full risk of loss with
respect to the Property shall pass to Purchaser. For purposes of Sections 7.1
and 7.2, “major” loss or damage refers to the following: (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, based on the
Seller’s insurance adjuster’s assessment, equal to or greater than ten percent
(10%) of the Purchase Price; and (ii) any loss due to a condemnation which
permanently and materially impairs the current use of the Property.

7.3

Uniform Vendor and Purchaser Risk Act Not Applicable. It is the express intent
of the parties hereto that the provisions of Sections 7.1 and 7.2 govern the
rights of the parties in the event of damage to or condemnation of the Property
and that the Uniform Vendor and Purchaser Risk Act (Section 5.007 of the Texas
Property Code) not apply to this Agreement.

ARTICLE VIII

DISCLAIMERS AND WAIVERS

8.1

No Reliance on Documents. Except as expressly stated herein, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including specifically, without
limitation, the Property Documents). Purchaser acknowledges and agrees that all
materials, data and information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby (including specifically, without
limitation, the Property Documents) are provided to Purchaser as a convenience
only and that any reliance on or use of such materials, data or information by
Purchaser shall be at the sole risk of Purchaser, except as otherwise expressly
stated herein. Without limiting the generality of the foregoing provisions, if
any budget or similar document is delivered by Seller to Purchaser, Seller makes
no representation or warranty as to the accuracy thereof, nor shall any such
document be construed to impose upon Seller any duty to spend the amounts set
forth in such budget or other document.

8.2

Disclaimers.

(a)

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS TO BE
DELIVERED AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND
HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S
WARRANTY OF TITLE TO BE SET FORTH IN THE DEED), ZONING, TAX CONSEQUENCES,
PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE











--------------------------------------------------------------------------------

PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY. PURCHASER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR
IN THE DOCUMENTS TO BE DELIVERED AT CLOSING. PURCHASER HAS NOT RELIED AND WILL
NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER
REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT.
UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING
BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN
THIS AGREEMENT OR IN THE DOCUMENTS TO BE DELIVERED AT CLOSING, SHALL BE DEEMED
TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT
COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER
MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF OR
ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY
APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. PURCHASER
AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES
OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE DATE OF
CLOSING, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF
AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF PURCHASER.

8.3

(b)

Except as otherwise specifically stated in this Agreement, Purchaser agrees that
Seller shall not be responsible or liable to Purchaser for any construction
defects, errors, omissions, or on











--------------------------------------------------------------------------------

account of any other conditions affecting the Property, as Purchaser is
purchasing the Property AS IS, WHERE IS, and WITH ALL FAULTS. Purchaser or
anyone claiming by, through or under Purchaser, hereby fully releases Seller,
its employees, officers, directors, representatives, attorneys and agents from
any claim, cost, loss, liability, damage, expense, demand, action or cause of
action arising from or related to any construction defects, errors, omissions,
or other conditions affecting the Property, including, without limitation, any
environmental matters or conditions affecting or migrating from or onto the
Property. Purchaser further acknowledges and agrees that this release will be
given full force and effect according to each of its expressed terms and
provisions, including, but not limited to, those relating to unknown and
suspected claims, damages and causes of action. This covenant releasing Seller
will be a covenant running with the Property and will be binding upon Purchaser,
its successors and assigns. Subject to consummation of this Agreement, Seller
hereby assigns to Purchaser, without recourse or representation of any nature,
effective upon Closing, any and all claims that Seller may have against any
third party for any such errors, omissions or defects in the Property. As a
material covenant and condition of this Agreement, Purchaser agrees that in the
event of any such construction defects, errors, omissions or on account of any
other conditions affecting the Property, Purchaser will look solely to Seller’s
predecessors in title or to such contractors and consultants as may have
contracted for work in connection with the Property for any redress or relief.
Upon the assignment by Seller of its claims, Purchaser releases Seller of all
rights, express or implied, Purchaser may have against Seller arising out of or
resulting from any errors, omissions or defects in the Property. Purchaser
further understands that some of Seller’s predecessors in title may have filed
petitions under the bankruptcy code and Purchaser may have no remedy against
such predecessors, contractors or consultants. This waiver and release of claims
shall survive the Closing and shall not merge into the instruments of Closing.

8.4

Waivers of Deceptive Trade Practices Act. Purchaser acknowledges and agrees, on
its own behalf and on behalf of its assigns and successors, that the Texas
Deceptive Trade Practices — Consumer Protection Act, Subchapter E of Chapter 17
of the Texas Business and Commerce Code (the “DTPA”), is not applicable to this
transaction. Accordingly, Purchaser’s rights and remedies with respect to this
transaction, and with respect to all acts or practices of the other, past,
present or future, in connection with this transaction, shall be governed by
legal principles other than the DTPA. In furtherance thereof, Purchaser agrees
as follows:

(a)

Purchaser represents that it is a business consumer and that it seeks to acquire
by purchase or lease the goods or services that are the subject of this
Agreement for commercial or business use. Purchaser further represents that it
has knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of the business transaction that is the subject of
this Agreement. Purchaser also represents that it is not in a significantly
disparate bargaining position in relation to Seller.

(b)

Purchaser represents that it has been represented by legal counsel in seeking or
acquiring the goods or services that are the subject of this Agreement and that
the transaction contemplated by this Agreement does not involve the purchase or
lease of a family residence occupied or to be occupied as the residence of
Purchaser. Purchaser shall cause its legal counsel to sign this Agreement in the
space provided below for the purpose of complying with Section 17.42(a)(3) of
the DTPA.

(c)

Purchaser agrees, on its own behalf and on behalf of its assigns and successors,
that all of its rights and remedies under the DTPA are WAIVED AND RELEASED,
including specifically, without limitation, all rights and remedies resulting
from or arising out of any and all acts or practices of Seller in connection
with this transaction, whether such acts or practices occur before or after the
execution of this Agreement; provided, however, notwithstanding anything to











--------------------------------------------------------------------------------

the contrary herein, in accordance with Section 17.42 of the DTPA, Purchaser
does not waive Section 17.555 of the DTPA.

8.5

Effect and Survival of Disclaimers. Seller has informed Purchaser that the
compensation to be paid to Seller for the Property has been decreased to take
into account that the Property is being sold subject to the provisions of this
Article VIII. Seller and Purchaser agree that the provisions of this
Article VIII shall survive Closing.

ARTICLE IX

MISCELLANEOUS

9.1

Broker. Seller and Purchaser represent each to the other that each has had no
dealings with any broker, finder or other party concerning Purchaser’s purchase
of the Property except CBRE, Inc. (“Broker”). If (and only if) the transaction
that is the subject of this Agreement is consummated, Seller shall pay a
commission to Broker pursuant to a separate written agreement between Seller and
Broker. Seller and Purchaser each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorney’s
fees) incurred by the other as a result of any claim arising out of the acts of
the indemnifying party (or others on its behalf) for a commission, finder’s fee
or similar compensation made by any broker, finder or any party who claims to
have dealt with such party except Broker. The foregoing representations and
warranties contained in this Section shall survive the Closing. The Texas Real
Estate License Act requires written notice to Purchaser that it should have an
attorney examine an abstract of title to the property being purchased or obtain
a title insurance policy. Notice to that effect is, therefore, hereby given to
Purchaser.

9.2

[Intentionally omitted].

9.3

Assignability. Purchaser may not assign its rights under this Agreement to
anyone other than a Permitted Assignee (as hereinafter defined) without first
obtaining Seller’s written approval which may be given or withheld in Seller’s
sole discretion. Subject to the conditions set forth in this Section 9.3,
Purchaser may assign its rights under this Agreement to a Permitted Assignee
without the prior written consent of Seller. In the event that Purchaser desires
to assign its rights under this Agreement to a Permitted Assignee, Purchaser
shall send written notice to Seller at least five (5) business days prior to the
effective date of such assignment stating the name and, if applicable, the
constituent persons or entities of the Permitted Assignee. Such assignment shall
not become effective until such Permitted Assignee executes an instrument
reasonably satisfactory to Seller in form and substance whereby the Permitted
Assignee expressly assumes each of the obligations of Purchaser under this
Agreement, including specifically, without limitation, all obligations
concerning the Earnest Money. No assignment shall release or otherwise relieve
Purchaser from any obligations hereunder. For purposes of this Section 9.3, the
term “Permitted Assignee” shall mean an entity in which Hartman Short Term
Income Properties XX, Inc. owns, controls a majority of the ownership interests
in, or is in common control with such entity. Notwithstanding anything to the
contrary contained herein, Purchaser shall not have the right to assign this
Agreement to any assignee which, in the reasonable judgment of Seller, will
cause the transaction contemplated hereby or any party thereto to violate the
requirements of ERISA or any of Purchaser’s representations and warranties in
this Agreement. In order to enable Seller to make such determination, Purchaser
shall cause to be delivered to Seller such information as is requested by Seller
with respect to a proposed assignee and the constituent persons or entities of
any proposed assignee, including specifically, without limitation, any pension
or profit sharing plans related thereto.

9.4

Confidentiality. The information supplied to or made available to Purchaser by
Seller pursuant to this Agreement shall not be released or disclosed to any
other parties unless and until this











--------------------------------------------------------------------------------

transaction has closed without the prior written consent of Seller, except as
required by applicable law. Seller shall not withhold its consent to disclosure
of such information to Purchaser’s attorney, third parties engaged by Purchaser
for the limited purpose of analyzing and investigating such information for the
purpose of consummating the transaction, including engineers, accountants and
financial advisors, or to any prospective lender. In the event that this
transaction is not closed for any reason, then (a) Purchaser shall refrain, and
shall cause its agents, representatives, contractors and accountants to refrain,
from disclosing all such information to any other party, (b) Purchaser shall
promptly return to Seller any statements, documents, schedules, exhibits or
other written information obtained from Seller in connection with this Agreement
or the transaction contemplated herein, and (c) notwithstanding anything to the
contrary contained elsewhere in this Agreement, the covenant set forth in the
foregoing clauses (a) and (b) shall survive any termination of this Agreement.
It is understood and agreed that, with respect to any provision of this
Agreement which refers to the termination of this Agreement and the return of
the Earnest Money to Purchaser, such Earnest Money shall not be returned to
Purchaser unless and until Purchaser has fulfilled its obligation to return to
Seller the materials described in clause (b) of the preceding sentence. In no
event shall Purchaser issue any press releases prior to or in connection with
the Closing regarding any of the terms contained herein or the transactions
contemplated herein without the consent of Seller. In the event of a breach or
threatened breach by Purchaser or its agents or representatives of this
Section 9.4, Seller shall be entitled to an injunction restraining Purchaser or
its agents or representatives from disclosing, in whole or in part, such
confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 9.4 will survive the
Closing or any termination of this Agreement and are not subject to any
liquidated damage limitation on remedies, notwithstanding anything to the
contrary in this Agreement.

9.5

Notice. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the following address:

If to Seller:

Behringer Harvard Bent Tree LP
Attention: James D. Fant
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Telephone: 214.655.1600
Facsimile: 214.655.1610
Email: jfant@behringerharvard.com

with a copy to:

Behringer Harvard Opportunity OP I LP
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: Jeff Carter
Telephone: 214.655.1600
Fax: 469.341.2351
Email: jcarter@behringerharvard.com

With a copy to:

Powell Coleman & Arnold LLP
Attention: Michael L. McCoy
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Telephone: 469.341.2366
Facsimile: 214.373.8768
Email: mmccoy@pcallp.com











--------------------------------------------------------------------------------



If to Purchaser:

Hartman Short Term Income Properties XX, Inc.
Attention: Julian Kwok
2909 Hillcroft, Suite 420
Houston, Texas 77057
Telephone: 713.586.2611
Facsimile: 713.465.3132
Email: jkwok@hi-reit.com

With a copy to:

Hartman Short Term Income Properties XX, Inc.
Attention: James H. Stokes, Jr.
2909 Hillcroft, Suite 420
Houston, Texas 77057
Telephone: 713.586.2646
Facsimile: 713.465.3132
Email: jstokes@hi-reit.com

Any notice, request, consent, approval or other communication required or
permitted to be given by any provision of this Agreement shall be (a) mailed by
first class, United States mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the addresses specified below,
(b) hand delivered to the intended addressee, (c) sent by a nationally
recognized receipted overnight courier, or (d) sent by electronic facsimile
(“Fax”) or email if such Fax or email is followed within three business days by
a hard copy of the Fax or email communication sent by one of the other three
specified delivery methods, charges prepaid and addressed as provided below or
to such other address as the recipient party may from time to time specify by
notice to the other party given in conformance with this Section 9.5.

Any such notice shall be deemed to be delivered, given, and received for all
purposes as of (A) three business days after being deposited in the United
States mail, (B) the actual date of delivery or transmission, as shown on the
postal or courier service receipt or on the transmittal log sheet generated by
the sending Fax machine, if delivered or transmitted before 5:00 pm, recipient’s
local time, on a business day (and, otherwise, on the first business day after
the date of actual delivery or transmission) or (C) as of the actual date of
attempted delivery (but not attempted but failed Fax transmission), if delivery
is attempted but refused between the hours of 9:00 am and 5:00 pm, recipient’s
local time, on a business day. The parties hereto may change their addresses set
forth above by giving notice thereof to the other in conformity with this
provision..

9.6

Time of Essence. Time is of the essence in this Agreement.

9.7

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may be executed via facsimile or by
sending copies of the executed Agreement via email followed by delivery by
regular mail or one of the other methods provided in Section 9.5 above of the
originals and shall be considered executed and binding upon receipt of the fax
or email of the signature page of the last of the party’s signature to this
Agreement

9.8

Captions and Interpretation. The captions in this Agreement are inserted for
convenience of reference and in no way define, describe or limit the scope or
intent of this Agreement or any of the provisions hereof. Where required for
proper interpretation, words in the singular shall include the plural, and words
of any gender shall include all genders.











--------------------------------------------------------------------------------



9.9

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective legal representatives, successors and
permitted assigns.

9.10

Entire Agreement; Modifications. This Agreement contains the entire agreement
between the parties relating to the transactions contemplated hereby and all
prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.

9.11

Partial Invalidity. Any provision of this Agreement which is unenforceable or
invalid or the inclusion of which would affect the validity, legality or
enforcement of this Agreement shall be of no effect, but all the remaining
provisions of this Agreement shall remain in full force and effect.

9.12

Discharge of Obligations. Except as otherwise expressly provided herein, the
acceptance of the Deed by Purchaser at Closing shall be deemed to be a full
performance and discharge of every representation, warranty and covenant made by
Seller herein and every agreement and obligation on the part of Seller to be
performed pursuant to the provisions hereof, and such representations,
warranties and covenants shall be deemed to merge into the documents delivered
at Closing.

9.13

Limited Liability. Purchaser agrees that it does not have and will not have any
claims or causes of action against any disclosed or undisclosed officer,
director, employee, trustee, shareholder, partner, principal, parent, subsidiary
or other affiliate of Seller, or any officer, director, employee, trustee,
shareholder, partner or principal of any such parent, subsidiary or other
affiliate (collectively, “Sellers’ Affiliates”), arising out of or in connection
with this Agreement or the transactions contemplated hereby. Purchaser agrees to
look solely to Seller and its assets for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
contained herein, and further agrees not to sue or otherwise seek to enforce any
personal obligation against any of Sellers’ Affiliates with respect to any
matters arising out of or in connection with this Agreement or the transactions
contemplated hereby. Notwithstanding anything to the contrary contained in this
Agreement, neither the negative capital account of any constituent member in or
partner of Seller (or in any other constituent member or partner of Seller), nor
any obligation of any constituent member in or partner of Seller (or in any
other constituent member or partner of Seller) to restore a negative capital
account or to contribute capital to Seller (or to any other constituent member
or partner of Seller), shall at any time be deemed to be the property or an
asset of Seller or any such other constituent member or partner (and neither
Seller nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
of member’s or partner’s obligations to restore or contribute). The provisions
of this Section 9.13 shall survive the termination of this Agreement and the
Closing.

9.14

No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement.

9.15

Further Assurances. Both Seller and Purchaser agree that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the transactions contemplated
hereby.

9.16

Construction. The parties acknowledge that the parties and their counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to











--------------------------------------------------------------------------------

be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any exhibits or amendments hereto.

9.17

Calculation of Time Periods. Unless otherwise specified, in computing any period
of time described in this Agreement, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday under the laws of the State of Texas, in which event the
period shall run until the end of the next day which is neither a Saturday,
Sunday or legal holiday. The final day of any such period shall be deemed to end
at 5 p.m., Dallas, Texas time.

9.18

Applicable Law. THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY, TEXAS, AND SHALL
IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF
TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS. IF EITHER PARTY
SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH PARTY
HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

9.19

Municipal Utility District Notices. Purchaser agrees that if the Property or any
portion thereof is located in a municipal utility district, Purchaser will,
within five (5) days after request by Seller, execute any and all notices which,
in the opinion of counsel for Seller, are required by law to be given to
Purchaser with respect to the Property.

9.20

Exhibits and Schedules. The following schedules or exhibits attached hereto
(herein sometimes being referred to as “Exhibit”) shall be deemed to be an
integral part of this Agreement:

Exhibit A

Legal Description;

Exhibit B

Property Documents

Exhibit C

Special Warranty Deed

Exhibit D

Bill of Sale

Exhibit E

Assignment of Leases and Security Deposits

Exhibit F

Assignment and Assumption of Intangible Property and Other Rights

Exhibit G

Tenant Notice Letters

Exhibit H

FIRPTA Affidavit

Exhibit I

Agreement Regarding Disclaimers

Exhibit J

Form of Tenant Estoppel
Exhibit K

Form of SNDA Agreement
Schedule 5.1(i)

Lease Commissions

9.21

Tender of Offer. Upon execution of this Agreement by Purchaser and delivery of
same to Seller, this Agreement shall constitute an offer which has been
submitted by Purchaser to Seller for Seller’s approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement











--------------------------------------------------------------------------------

and delivery of a counterpart hereof executed by both Seller and Purchaser to
the Title Company. Purchaser acknowledges that Purchaser has not, will not and
cannot rely upon any other statement or action of Seller or its representatives
as evidence of Seller’s approval of this Agreement.

9.22

Like Kind Exchange. In the event that Seller elects to sell the Property as part
of a like kind exchange pursuant to Section 1031 of the Internal Revenue Code,
Purchaser agrees to cooperate with Seller in connection therewith and to execute
and deliver all documents which reasonably may be required to effectuate such
exchange as a qualified transaction pursuant to Section 1031 of the Code;
provided that: (a) the Closing shall not be delayed; (b) Purchaser incurs no
additional cost or liability in connection with the like-kind exchange;
(c) Seller pays all costs associated with the like-kind exchange; and
(d) Purchaser is not obligated to take title to any property other than the
Property.

9.23

Attorney’s Fees Any party to this Agreement who is the prevailing party in any
legal proceeding against the other party brought under or with respect to this
Agreement or transaction will be additionally entitled to recover court costs
and reasonable attorneys’ fees from the non-prevailing party.

9.24

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR
ANY TERMINATION OF THIS AGREEMENT.

9.25

No Recording of Contract. Neither this Agreement nor any memorandum or short
form hereof shall be recorded or filed in any public land or other public
records of any jurisdiction by Purchaser and any attempt to do so may be treated
by Seller as a default of this Agreement thereof entitling Seller to terminate
this Agreement and retain the Earnest Money pursuant to Section 10(a) hereof.
Notwithstanding any such termination under this Section 9.26, Purchaser shall be
obligated to execute an instrument in recordable form releasing this Agreement,
and Purchaser’s obligations pursuant to this Section 9.25 shall survive any
termination of this Agreement as a surviving obligation.

[SIGNATURES FOLLOW ON NEXT PAGE]














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Dated: August ___, 2012

SELLER:

BEHRINGER HARVARD BENT TREE LP
a Delaware limited partnership

By:

Behringer Harvard Bent Tree GP, LLC,
a Delaware limited liability company,
its general partner

By:


Michael J. O’Hanlon


Chief Executive Officer and President

Dated: August __, 2012

PURCHASER:

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC.
a Maryland corporation

By:


Allen R. Hartman


Chief Executive Officer and President

ACKNOWLEDGMENT BY TITLE COMPANY

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the ___ day of August 2012, and
(b) Earnest Money from Purchaser in the amount of ____________________ Dollars
($_______________) on the ___ day of August 2012.

 

CHICAGO TITLE INSURANCE COMPANY

By:


Name:


Title:











--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Being a tract of land situated in the City of Dallas, Dallas County, Texas, part
of the Eli Shepherd Survey, Abstract No. 1361, and being Lot 1A, Block B/8228,
Bent Tree Office Addition No. 1, recorded in Volume 83192, Page 2852, Deed
Records of Dallas County, Texas, and being more particularly described by metes
and bounds as follows:




BEGINNING at a 5/8” iron rod found for the northerly northeast cutback corner of
the intersection of Dallas Parkway (200’ wide) and Knoll Trail Drive (60’ wide),
same being the westerly southwest corner of said Bent Tree Office Addition No.
1;

THENCE, North 01°58’00” East along the easterly line of Dallas Parkway, 425.22
feet to a found ½” iron rod with cap stamped “F.D.”;

THENCE, East, 259.87 feet to a 5/8” iron rod found for corner;

THENCE, South 45°29’51” East, 90.08 feet to a point for corner, from which a
found iron rod bears North 73 degrees 10’ East, 0.72 feet;

THENCE, South 26°15’20” West, 50.86 feet to a point for corner, from which a
found iron rod bears South 60 degrees 40’ East, 0.77 feet;

THENCE, South 04°37’10” East, 110.90 feet to a point for corner, from which a
found iron rod bears South 52 degrees, 12’ East, 0.63 feet;

THENCE, South 18°34’10” East, 97.51 feet to a point for corner, from which a
found iron rod bears South 45 degrees 18’ East, 0.61 feet;

THENCE, South 01°13’00” East, 32.71 feet to a found iron rod;

THENCE, South 01°27’09” West, 163.16 feet to a point for corner, from which a
found iron rod bears South 15 degrees 00’ East, 0.36 feet, said point being the
northerly right-of-way of the aforesaid Knoll Trail Drive;




THENCE, westerly along said right-of-way, the following three (3) courses:

Along the arc of a curve to the left, having a delta angle of 42 degrees 29’48”
radial bearing of South 44 degrees 27’48” West, a radius of 230.00 feet and an
arc length of 170.59 feet to a found “X” for corner;

North 88°02’00” West, 190.00 feet to a 5/8” iron rod found for corner;

North 43°02’00” West, 14.14 feet to the POINT OF BEGINNING and containing
approximately 3.376 acres of land.




[Note: Seller does not warrant or guaranty the acreage stated above]














--------------------------------------------------------------------------------

EXHIBIT B

PROPERTY DOCUMENTS

Seller shall deliver the following to Purchaser through a secure website or make
available at the Property within five (5) days after the Effective Date of this
Agreement, to the extent in Seller’s possession:

1. Copies of all Leases, including any and all modifications or amendments
thereto.

2. A rent roll for the Property for the month in which this Agreement is
executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property.

3. Copies of all vendor and Service Contracts to which Seller is a party that
are currently in effect with respect to the Property, including, but not limited
to, all agreements for the provision of janitorial, maintenance, trash removal,
landscaping and security services, to the extent in Seller’s possession.

4. Copies of all leasing commission agreements with respect to the Property to
which Seller is a party.

5. Operating statements for the Property for the most recent twelve (12) months
(or the period of Seller’s ownership of the Property, if less) and, to the
extent not covered in the Operating Statements, 2011 & 2012 CAM
reconciliations/estimates, and a YTD expense general ledger in the format
customarily prepared for Seller by the current manager of the Property.

6. An inventory of the Personal Property, if any, to be conveyed to Purchaser at
Closing.

7. Copies of the ad valorem and personal property tax statements covering the
Property for the current tax year (if available) and for the previous two (2)
years (or the period of Seller’s ownership of the Property, if less).

8. All Governmental licenses and permits issued to Seller with respect to the
Property to the extent in Seller’s possession, including specifically, without
limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller’s possession.

9. Plans and specifications for the Improvements, to the extent in Seller’s
possession.

10. Copies of all guaranties and warranties covering the Property, to the extent
in Seller’s possession.

11. Any current environmental reports prepared for Seller with respect to the
Property which are in Seller’s possession.











--------------------------------------------------------------------------------

12. Any current environmental reports prepared for Seller with respect to the
Property which are in Seller’s possession.

13. A schedule of all tenant deposits (security or otherwise), which schedule
may be a part of the rent roll.

14. Existing land title survey for the real property.

15. A copy of Seller’s standard lease form in PDF format.

16. A schedule of all insurance claims over the past three (3) years that relate
to the real property.

17. A historical occupancy report by year for the last two (2) years.

18. A schedule of historical capital expenditures on the real property during
the calendar year 2010, 2011, and 2012 (YTD).

19. An aging report detailing current payment delinquencies of any tenants.

20. A description of all threatened and pending litigation that affects the real
property.

21. Billing information for tenant expense reimbursements (common area
maintenance, taxes, insurance, etc.) for 2011 and 2012.

22. An operating expense general ledger for 2012 (year-to-date).

23. Copies of all utility accounts which will be transferred to Buyer at
closing.

24. A copy of the 2012 operating expense budget.

25.

Documentation reflecting expenses incurred in connection repair and maintenance
projects performed in the prior 2 years where the expenses exceeded $5,000.

26.

Copies of any documents regarding any roof, foundation and pest control
(including termite) work performed on the Improvements and the bonds and for
warranties of said work, if any.

27.

Copies of all orders of any governmental agencies affecting the Property,
including any notices received regarding the Property.














--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL WARRANTY DEED



THE STATE OF __________

§


§

KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF __________

§

THAT BEHRINGER HARVARD _____________, a _______________ (hereinafter referred to
as “Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration to it in hand paid by
____________________, a ____________________ (hereinafter referred to as
“Grantee”), whose mailing address is ________________________________________,
the receipt and sufficiency of which consideration are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
__________ County, __________, described on Exhibit A attached hereto and made a
part hereof for all purposes, together with all and singular the rights,
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or in anywise appertaining thereto, and together with all improvements
situated thereon and any right, title and interest of Grantor in and to adjacent
streets, alleys and rights-of-way (said land, rights, benefits, privileges,
easements, tenements, hereditaments, appurtenances, improvements and interests
being hereinafter referred to collectively as the “Property”).

This conveyance is made subject to all presently recorded instruments which are
valid and affect the Property as well as shortages in area, encroachments,
overlapping of improvements, and all matters affecting the Property which are
visible or would be revealed by a survey thereof (such matters being referred to
herein as the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.

By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year _____ and subsequent years.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20___.

 

GRANTOR:

BEHRINGER HARVARD _____________,
a _______________

By:


Name:


Title:






THE STATE OF TEXAS

§


§
COUNTY OF DALLAS

§

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.





Notary Public














--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

Seller, BEHRINGER HARVARD _____________, a _______________ (“Seller”), having
its principal place of business at Dallas, Texas, in consideration of Ten
Dollars ($10.00), receipt of which is hereby acknowledged, does hereby sell,
assign, transfer and set over to ____________________, a ____________________
(“Purchaser”), the following described personal property, to-wit:

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated _______________, 20___.

SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OF MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
_______________ 20___.

 

SELLER:

BEHRINGER HARVARD _____________,
a _______________

By:


Name:


Title:



THE STATE OF TEXAS

§



COUNTY OF DALLAS

§

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.







Notary Public














--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT OF LEASES AND SECURITY DEPOSITS



THE STATE OF ____________________

§


§ KNOW ALL MEN BY THESE PRESENTS:




COUNTY OF ____________________

§

BEHRINGER HARVARD _____________, a _______________ (“Assignor”), in
consideration of the sum of Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
assigns, transfers, sets over and conveys to ____________________, a
____________________ (“Assignee”), all of Assignor’s right, title and interest
in and to all leases, including any and all security deposits made by tenants
pursuant to said leases, in effect at the real property in __________ County,
__________, more particularly described on Exhibit A attached hereto (“Existing
Leases”); provided, however, that Assignor reserves and retains for itself any
and all claims and causes of action that have accrued to Assignor under Existing
Leases prior to the effective date of this Assignment of Leases and Security
Deposits.

IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the ___ day of _______________ 20___.

 

ASSIGNOR:

BEHRINGER HARVARD _____________,
a _______________

By:


Name:


Title:














--------------------------------------------------------------------------------





THE STATE OF TEXAS

§


§
COUNTY OF DALLAS

§

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said ____________________.







Notary Public

ACCEPTANCE

Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof.

IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
___ day of _______________ 20___.

 

ASSIGNEE:

____________________,
a __________ __________

By:


Name:


Title:














--------------------------------------------------------------------------------





THE STATE OF ____________________

§


                          §
COUNTY OF ____________________   

§

This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of ____________________, a
____________________, on behalf of said ____________________.







Notary Public














--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
AND OTHER RIGHTS



THE STATE OF ____________________

§


§

KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF _________________

§

FOR VALUE RECEIVED, BEHRINGER HARVARD _____________, a _______________
(“Assignor”), hereby conveys, assigns, transfers, and sets over unto
____________________, a ____________________ (“Assignee”), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon (“Property”), including without limitation, the right, if any,
to use the name “____________________ Office Building” (specifically excluding,
however the name “Behringer Harvard,” any derivative thereof or any name which
includes the name “Behringer Harvard” or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts, and
further excluding any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the Property or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in accordance with that certain Purchase Agreement between Assignor, as
seller, and Assignee, as purchaser, dated _______________, 20___, for the sale
and purchase of the Property.

This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.

IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ___ day of
_______________ 20___.

 

ASSIGNOR:

BEHRINGER HARVARD _____________,
a _______________

By:


Name:


Title:

















--------------------------------------------------------------------------------

ACCEPTANCE

Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.

IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ___ day of _______________ 20___.

 

ASSIGNEE:

____________________,
a __________ __________

By:


Name:


Title:














--------------------------------------------------------------------------------

EXHIBIT G

NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS

_______________, 20___

[Name and Address of Tenant]

Re: Sale of ____________________

Gentlemen:

Please be advised that ____________________ (“Purchaser”) has purchased the
captioned property, in which you occupy space as a tenant pursuant to a lease
dated _______________, 20___ (the “Lease”), from BEHRINGER HARVARD _____________
(“Behringer Harvard”), the previous owner thereof. In connection with such
purchase, Behringer Harvard has assigned its interest as landlord in the Lease
to Purchaser and has transferred your security deposit in the amount of
$_______________ (the “Security Deposit”) to Purchaser. Purchaser specifically
acknowledges the receipt of and responsibility for the Security Deposit, the
intent of Purchaser and Behringer Harvard being to relieve Behringer Harvard of
any liability for the return of the Security Deposit.

All rental and other payments that become due subsequent to the date hereof
should be payable to ____________________ and should be addressed as follows:

____________________
____________________
____________________

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to ____________________ at the address above.

Very truly yours,

____________________,
a __________ __________

By:


Name:


Title:











--------------------------------------------------------------------------------

BEHRINGER HARVARD _____________,
a __________ __________

By:


Name:


Title:














--------------------------------------------------------------------------------

EXHIBIT H

FIRPTA AFFIDAVIT



THE STATE OF TEXAS

§


§
COUNTY OF DALLAS

§

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a __________ __________ (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by BEHRINGER HARVARD _____________, a _______________ (“Transferor”),
the undersigned hereby certifies as follows:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification number is: #__________;

3. Transferor’s office address is 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

EXECUTED to be effective as of the ___ day of _______________ 20___.

 

TRANSFEROR:

BEHRINGER HARVARD _____________,
a __________ __________

By:


Name:


Title:














--------------------------------------------------------------------------------

SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20___ by
____________, _______________ of _________________, on behalf of said
____________.







Notary Public














--------------------------------------------------------------------------------

EXHIBIT I

AGREEMENT REGARDING DISCLAIMERS

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the ___ day of _______________ 20___, by ____________________, a
__________ __________ (“Purchaser”), for the benefit of BEHRINGER HARVARD
_____________, a __________ __________ (“Seller”).

RECITALS

A.

Seller and Purchaser executed that certain Purchase Agreement (herein so called)
dated to be effective as of the ___ day of _______________ 20___, regarding the
sale and purchase of certain property more specifically described therein (the
“Property”).

B.

The Purchase Agreement requires that at Closing (as defined in the Purchase
Agreement) Purchaser and its counsel shall execute this Agreement;

NOW THEREFORE, Purchaser does hereby confirm and agree as follows:

1. No Reliance. Purchaser acknowledges and agrees that Purchaser has had ample
opportunity to review documents concerning the Property and to conduct physical
inspections of the Property, including specifically, without limitation,
inspections regarding the environmental condition of the Property, the
structural condition of the Property, and the compliance of the Property with
the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq. Purchaser
hereby represents, warrants and agrees that (a) Purchaser has examined the
Property and is familiar with the physical condition thereof and has conducted
such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in
Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as defined in
the Purchase Agreement), nor any affiliate, agent, officer, employee or
representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.

2. Disclaimers. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PROPERTY HAS BEEN
SOLD AND CONVEYED TO PURCHASER AND PURCHASER HAS ACCEPTED THE PROPERTY “AS IS,
WHERE IS, WITH ALL FAULTS.” EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 5.1 OF THE PURCHASE AGREEMENT AND THE LIMITED WARRANTY OF TITLE
EXPRESSLY SET FORTH IN THE











--------------------------------------------------------------------------------

DEED FROM SELLER TO PURCHASER, SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
WITH RESPECT TO THE PROPERTY. WITHOUT LIMITING THE GENERALITY OF THE PRECEDING
SENTENCE OR ANY OTHER DISCLAIMER SET FORTH HEREIN, SELLER AND PURCHASER HEREBY
AGREE THAT SELLER HAS NOT MADE AND IS NOT MAKING ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AS TO (A) THE NATURE OR
CONDITION, PHYSICAL OR OTHERWISE, OF THE PROPERTY OR ANY ASPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF HABITABILITY, SUITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE, (B) THE NATURE OR
QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR ENGINEERING OF THE IMPROVEMENTS OR
THE STATE OF REPAIR OR LACK OF REPAIR OF ANY OF THE IMPROVEMENTS, (C) THE
QUALITY OF THE LABOR OR MATERIALS INCLUDED IN THE IMPROVEMENTS, (D) THE SOIL
CONDITIONS, DRAINAGE CONDITIONS, TOPOGRAPHICAL FEATURES, ACCESS TO PUBLIC
RIGHTS-OF-WAY, AVAILABILITY OF UTILITIES OR OTHER CONDITIONS OR CIRCUMSTANCES
WHICH AFFECT OR MAY AFFECT THE PROPERTY OR ANY USE TO WHICH PURCHASER MAY PUT
THE PROPERTY, (E) ANY CONDITIONS AT OR WHICH AFFECT OR MAY AFFECT THE PROPERTY
WITH RESPECT TO ANY PARTICULAR PURPOSE, USE, DEVELOPMENT POTENTIAL OR OTHERWISE,
(F) THE AREA, SIZE, SHAPE, CONFIGURATION, LOCATION, CAPACITY, QUANTITY, QUALITY,
CASH FLOW, EXPENSES, VALUE, MAKE, MODEL, COMPOSITION, AUTHENTICITY OR AMOUNT OF
THE PROPERTY OR ANY PART THEREOF, (G) EXCEPT FOR THE LIMITED WARRANTY OF TITLE
EXPRESSLY SET FORTH IN THE DEED, THE NATURE OR EXTENT OF TITLE TO THE PROPERTY,
OR ANY EASEMENT, RIGHT-OF-WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE,
RESERVATION, CONTRACT, CONDITION OR OTHERWISE THAT MAY AFFECT TITLE TO THE
PROPERTY, (H) ANY ENVIRONMENTAL, GEOLOGICAL, METEOROLOGICAL, STRUCTURAL, OR
OTHER CONDITION OR HAZARD OR THE ABSENCE THEREOF HERETOFORE, NOW OR HEREAFTER
AFFECTING IN ANY MANNER THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE ABSENCE
OF ASBESTOS OR ANY ENVIRONMENTALLY HAZARDOUS SUBSTANCE ON, IN, UNDER OR ADJACENT
TO THE PROPERTY, (I) THE COMPLIANCE OF THE PROPERTY OR THE OPERATION OR USE OF
THE PROPERTY WITH ANY APPLICABLE RESTRICTIVE COVENANTS, OR WITH ANY LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL BODY (INCLUDING SPECIFICALLY,
WITHOUT LIMITATION, ANY ZONING LAWS OR REGULATIONS, ANY BUILDING CODES, ANY
ENVIRONMENTAL LAWS, AND THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
12101 ET SEQ. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, VIOLATIONS OF ANY APPLICABLE LAWS,
CONSTRUCTION DEFECTS, AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT
HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING,
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS), CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS,
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY. PURCHASER AGREES THAT SHOULD ANY WORK BE REQUIRED TO PUT
THE PROPERTY IN COMPLIANCE WITH ANY APPLICABLE LAWS, OR SHOULD ANY CLEANUP,
REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS
ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, SUCH WORK, CLEAN-UP,
REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT
THE SOLE COST AND EXPENSE OF PURCHASER.











--------------------------------------------------------------------------------

3. DTPA Waiver. Purchaser acknowledges and agrees, on its own behalf and on
behalf of its assigns and successors, that the Texas Deceptive Trade Practices —
Consumer Protection Act, Subchapter E of Chapter 17 of the Texas Business and
Commerce Code (the “DTPA”), is not applicable to this transaction. Accordingly,
Purchaser’s rights and remedies with respect to this transaction, and with
respect to all acts or practices of the other, past, present or future, in
connection with this transaction, shall be governed by legal principles other
than the DTPA. In furtherance of the foregoing, Seller and Purchaser agree as
follows:

(a) Purchaser represents that it is a business consumer and that it is acquiring
the Property for commercial or business use. Purchaser further represents that
it has knowledge and experience in financial and business matters that enable it
to evaluate the merits and risks of the business transaction that is the subject
of the Purchase Agreement (including the acquisition of the Property). Purchaser
also represents that it is not in a significantly disparate bargaining position
in relation to Seller.

(b) Purchaser represents that it has been represented by legal counsel in
seeking or acquiring the Property and that the transaction contemplated by the
Purchase Agreement does not involve the purchase or lease of a family residence
occupied or to be occupied as the residence of Purchaser. Concurrently with the
execution of this Agreement, Purchaser shall cause its legal counsel to sign a
copy of this Agreement in the space provided below for the purpose of complying
with Section 17.42(a)(3) of the DTPA.

(c) Purchaser agrees, on its own behalf and on behalf of its assigns and
successors, that all of its rights and remedies under the DTPA are WAIVED AND
RELEASED, including specifically, without limitation, all rights and remedies
resulting from or arising out of any and all acts or practices of Seller in
connection with the business transaction that is the subject of the Purchase
Agreement (including the acquisition of the Property) whether such acts or
practices occur before or after the execution of this Agreement; provided,
however, notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.

4. Survival of Disclaimers. Seller and Purchaser agree that the provisions of
this Agreement shall survive Closing.

 

PURCHASER:

____________________,
a __________ __________

By:


Name:


Title:














--------------------------------------------------------------------------------

EXHIBIT J

TENANT ESTOPPEL CERTIFICATE

______________ __, 2012

____________________________________
____________________________________
____________________________________
____________________________________

Re:

Bent Tree Green

LEASE
Dated: __________________________
Landlord: ________________________
Tenant: __________________________

Ladies and Gentlemen:

The undersigned, the tenant under the above-described lease (“Tenant”), a copy
of which is attached hereto as Exhibit A (“Lease”), provides this Tenant
Estoppel Certificate to you as conclusive evidence of the matters set forth
herein concerning the above-referenced Lease and the Premises (as defined
below).

As of the date hereof, the undersigned hereby certifies the following:

1.

The Lease supersedes, in all respects, all prior written or oral agreements
between Landlord and Tenant with respect to the Premises and there are no
agreements, understandings, warranties, or representations between Landlord and
Tenant with respect to the Lease or the Premises except as expressly set forth
in the copy of the Lease (including all amendments thereto, if any) attached
hereto as Exhibit A.

2.

As of the date hereof, the Lease has not been changed, amended, modified,
supplemented or superseded except as set forth in the copy of the Lease
(including all amendments thereto, if any) attached hereto as Exhibit A.

3.

The Lease remains in full force and effect and there are no known existing
defaults by Tenant under the Lease.

4.

The improvements and space required by the Lease to be delivered to Tenant (the
“Premises”) have been satisfactorily completed and delivered by Landlord, and
have been accepted by the Tenant, except ______________________________.

5.

The Premises are currently occupied and open for the use by Tenant, its
customers, employees and invitees.

6.

Tenant’s interest in the Lease and the Premises demised therein, or any part
thereof, has not been sublet, transferred or assigned, except
_________________________.











--------------------------------------------------------------------------------



7.

All duties of an inducement nature required of the Landlord under the Lease have
been fulfilled by Landlord, except _______________________, and Tenant is fully
obligated to pay rent and all other charges due under the Lease.

8.

The Commencement Date of the Lease was __________________ and the Expiration
Date of the Lease is _____________________.

9.

The monthly base rent under the Lease is $___________________ and commenced on
______________________ and the last monthly payment of rent in the amount of
$__________________ was made by Tenant on _________________. No monthly rental
has been prepaid nor has Tenant been given any free rent, partial rent, rebates,
rent rebates or concessions except as expressly provided in the Lease. Tenant
has no known claims, defenses or offsets against any rents payable under the
Lease.

10.

Landlord, to the best knowledge of Tenant, has fully performed all of its
obligations under the Lease and there is no known default or circumstances
existing under which Landlord may be deemed in default merely upon the service
of notice or passage of time, or both.

11.

Landlord has not given its consent to Tenant (for example, to sublease or to
alter the Premises) or taken any action which, pursuant to the Lease, requires
Landlord’s consent, except ___________________________.

12.

Tenant has not received any notice of a prior sale, transfer, assignment, pledge
or other hypothecation of the Premises or the Lease or of the rents provided for
therein, except ______________________________.

13.

No rent under the Lease has been paid for more than the current rental period
established in the Lease.

14.

Tenant has no right or interest in or under any contract, option or agreement
involving the sale or transfer of the Premises.

15.

Tenant has not filed, and is not currently the subject of any filing, voluntary
or involuntary, for bankruptcy or reorganization under any applicable bankruptcy
or creditors rights laws.

16.

That Tenant is a ________________________ duly organized, validly existing and
in good standing under the law of State of __________________.

In issuing this Estoppel Certificate, Tenant understands that you will rely
hereupon in your purchase of the property which includes the Premises from
Landlord.

TENANT:

____________________,
a __________ __________

By:


Name:




Title:











--------------------------------------------------------------------------------

EXHIBIT A
to Tenant Estoppel Certificate

COPY OF LEASE

[see attached]














--------------------------------------------------------------------------------

EXHIBIT K

SNDA AGREEMENT

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
effective as of _________ ___, 2012, among __________________________(together
with its successors and assigns, “Bank”), the undersigned tenant (“Tenant”) and
the undersigned landlord (“Landlord”).

WITNESSETH

WHEREAS, Landlord (or Landlord’s predecessor in title) and Tenant have entered
into that certain Lease Agreement dated as of _____________ (the “Lease”),
covering certain premises more particularly described therein (the “Premises”),
located on real property more particularly described in Exhibit A attached to
this Agreement and made a part hereof (the “Property”); and

WHEREAS, Bank has loaned or will loan to Landlord, and Landlord has borrowed or
will borrow from Bank, a sum of money in excess of $10.00 (the “Loan”) as
evidenced by that certain promissory note (as may be amended from time to time,
the “Note”), executed by Landlord, payable to the order of Bank, secured by,
among other things, a Deed of Trust (as may be amended from time to time, the
“Deed of Trust”), which creates a lien against the Property, and which has been
or will be recorded in the Real Property Records of each County in which any
portion of the Property is located; and

WHEREAS, Tenant has requested that Bank agree not to disturb Tenant’s possessory
rights in the Premises in the event Bank should foreclose the lien of the Deed
of Trust, provided that Tenant is not then in default under the Lease and
provided further that Tenant attorns to Bank or the purchaser at any foreclosure
sale of the Property;

AGREEMENT

NOW, THEREFORE, in consideration of the covenants, conditions, provisions and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Tenant hereby represent, acknowledge, covenant and agree as follows:

1.

Subordination and Non-Disturbance. Subject to the terms of this paragraph,
Landlord and Tenant agree that the Lease is hereby made, and shall at all times
continue to be, subject, subordinate and inferior in each and every respect to
the Deed of Trust and to any and all renewals, modifications, extensions,
substitutions, replacements and/or consolidations of the Deed of Trust and to
all liens, assignments and security interests created thereby. Bank hereby
agrees that (a) as long as no default (after any applicable cure periods) by
Tenant exists under the Lease, the Lease shall not be terminated, nor shall
Tenant’s use, possession or enjoyment of the Property in accordance with the
Lease, or any of Tenant’s rights and privileges under the Lease be diminished or
interfered with nor shall any renewal or expansion options under the Lease be
impaired in any foreclosure or other action or proceeding pursuant to or in
connection with the Deed of Trust or in the event that Bank or any
successor-in-interest thereto takes possession of any part of the Property
pursuant to such Deed of Trust or otherwise, and (b) Tenant shall not be joined
in any such foreclosure or other action or proceeding, unless required by state
law provisions. If any part of the Property is acquired by Bank or any
successor-in-interest thereto by











--------------------------------------------------------------------------------

foreclosure or otherwise, Bank or such successor shall take title to the
Property or any part thereof subject to the terms of the Lease and this
Agreement, and Tenant’s use, enjoyment or occupancy of the Property in
accordance with the terms of the Lease shall not be disturbed or otherwise
affected except in accordance with the terms of the Lease and this Agreement. As
between Bank and Landlord, nothing herein contained shall be deemed or construed
as limiting or restricting the enforcement by Bank of any of the terms,
covenants, provisions or remedies of the Deed of Trust, whether or not
consistent with the Lease.

2.

Attornment. If (a) any proceedings are brought for the foreclosure of the Deed
of Trust, (b) the Property (or any part thereof) should be sold pursuant to a
trustee’s sale, or (c) the Property is conveyed by deed in lieu or assignment in
lieu of foreclosure, Tenant shall, if Bank or any successor-in-interest thereto,
or the purchaser at such foreclosure sale or under a conveyance in lieu of
foreclosure so elects, attorn to Bank or any successor-in-interest thereto, its
nominee, or such purchaser, as the case may be, as the landlord under the Lease
in accordance with the terms of the Lease, subject to the observance by Bank and
any successor-in-interest thereto of the provisions of this Agreement. Such
attornment shall be effective and self-operative without the execution of any
further instrument on the part of any of the parties hereto. Tenant agrees,
however, to execute and deliver at any time, and from time to time, upon the
request of Landlord, Bank or of any other holder(s) of any of the indebtedness
or other obligations secured by the Deed of Trust or any such nominee or
purchaser, any instrument or certificate which, in its sole judgment, Landlord,
Bank, such other holder(s), or such nominee or purchaser, as the case may be,
deems to be necessary or appropriate in any such foreclosure proceeding or
conveyance in lieu of foreclosure or otherwise to evidence such attornment,
provided that the rights of Tenant under the Lease shall not be impaired or
Tenant’s obligations increased, as a result thereof.

3.

Acknowledgement and Agreement by Tenant. Tenant acknowledges and agrees that:

(a)

The Deed of Trust and the agreements evidencing and securing the Loan exist;

(b)

From and after the date hereof, Tenant will not materially modify or materially
amend the Lease without the prior written consent of Bank;

(c)

It has notice that all of Landlord’s rights under the Lease and the rent and all
other sums due under the Lease have been assigned or are to be assigned to Bank
as security for the Loan secured by the Deed of Trust; in the event that Bank
notifies Tenant of a default under the Deed of Trust and demands that Tenant pay
its rent and all other sums due under the Lease to Bank, Tenant shall honor such
demand and pay its rent and all other sums due under the Lease directly to Bank
or as otherwise required pursuant to such notice without regard to any contrary
instructions from Landlord; prior to the time that Bank shall succeed to the
interest of Landlord in the Premises as described in Section 2 above, receipt of
such payments by Bank shall not relieve Landlord of its obligations under the
Lease, nor operate to make Bank responsible for the performance thereof, and
Tenant shall continue to look solely to Landlord for performance of such
obligations;

(d)

It has no right or option of any nature whatsoever, whether pursuant to the
Lease or otherwise, to purchase the Premises or the Property, or any portion
thereof or any interest therein, and to the extent that Tenant has had, or
hereafter acquires, any such right or option, the same is hereby acknowledged to
be subject and subordinate to the Deed of Trust and is hereby waived and
released as against Bank; and

(e)

This Agreement satisfies any condition or requirement in the Lease relating to
the granting of a nondisturbance agreement.











--------------------------------------------------------------------------------



4.

No Obligation of Bank. Without limiting Tenant’s rights or remedies at law or
under the Lease, Tenant agrees that Bank shall have no obligation or incur any
liability, including:

(a)

With respect to the erection or completion of the improvements in which the
Premises are located or for completion of the Premises or any improvements for
Tenant’s use and occupancy, either at the commencement of the term of the Lease
or upon any renewal or extension thereof, or upon the addition of additional
space, pursuant to any expansion rights contained in the Lease; or

(b)

With respect to any warranties of any nature whatsoever, whether pursuant to the
Lease or otherwise.

Subject to the foregoing, if Bank succeeds to the interest of Landlord under the
Lease, Tenant shall have the same remedies against Bank for the breach of any
provision of the Lease as Tenant would or does have against Landlord; provided
that Bank shall not (i) be bound by any amendments or material modifications to
the Lease made without Bank’s consent, which shall not be unreasonably withheld,
conditioned, or delayed, or (ii) be liable for any act or omission of Landlord,
which occurred or accrued prior to the date of any such foreclosure or
conveyance, or (iii) be subject to the offsets or defenses which Tenant might
have against Landlord which have accrued prior to the date on which Bank shall
have become the owner of the Property, other than offsets or defenses arising
from acts that require cure in accordance with Bank’s obligations as the
landlord under the Lease and which specifically give rise to express rights of
offset under the Lease and which obligations to act accrue from and after the
date Bank acquires the Property by foreclosure or otherwise, or (iv) be bound by
any rent or additional rent or advance rent which Tenant might have paid more
than one (1) month in advance to Landlord or any other party, and all such rent,
upon Bank’s succession to Landlord’s interest under the Lease, shall remain due
and owing, notwithstanding such advance payments; or (v) bound by any security
or advance rental deposit made by Tenant which is not delivered or paid over to
Bank and with respect to which Tenant shall look solely to Landlord for refund
or reimbursement.

Neither Bank nor any other party who shall be included in the definition of Bank
hereunder shall have any liability or responsibility under or pursuant to the
terms of this Agreement after it ceases to own an interest in or to the
Property.

5.

Inconsistent Provisions. This Agreement supersedes any inconsistent provision of
the Lease.

6.

Notices. Any notice, demand or request permitted, required or desired to be
given in connection with this Agreement shall be in writing and shall be deemed
effective if hand delivered, or if sent by United States certified or registered
mail, return receipt requested, postage prepaid, or if sent by private receipted
courier guaranteeing same-day or next-day delivery, addressed to the respective
party at its address provided below. If sent by U.S. certified mail in
accordance with this Section 6, such notices shall be deemed given and received
on the earlier of (a) actual receipt at the above specified address of the named
addressee, or (b) on the third (3rd) business day after deposit with the United
States Postal Service. Notice given by any other means shall be deemed given and
received only upon actual receipt at the herein specified address of the named
addressee.

7.

Time. Time is of the essence in all matters pertaining to the performance of
this Agreement.

8.

Authority. The parties to this Agreement warrant and represent to one another
that they have the power and authority to enter into and perform their
respective obligations under this Agreement in the names, titles and capacities
herein stated and on behalf of any entities, persons, estates or firms











--------------------------------------------------------------------------------

represented or purported to be represented by such person, and that all formal
requirements necessary or required by any state and/or federal law or private
agreement in order for the parties to enter into and perform their respective
obligations under this Agreement have been fully complied with.

9.

Entire Agreement. THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT BETWEEN BANK
AND TENANT REGARDING THE SUBJECT MATTER DEALT WITH HEREIN, AND IT MAY NOT BE
MODIFIED, AMENDED OR DISCHARGED EXCEPT BY WRITTEN AMENDMENT EXECUTED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SUCH MODIFICATION, AMENDMENT OR DISCHARGE IS
SOUGHT.

10.

Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their successors
and assigns; provided, however, that in the event of the assignment or transfer
of the interest of Bank, all obligations and liabilities accruing after such
assignment or transfer shall be the responsibility of Bank’s transferee, and
further provided that the interest of Tenant under this Agreement may not be
assigned or transferred without the prior written consent of Bank.

11.

GOVERNING LAW; VENUE. THE TERMS, PROVISIONS AND CONDITIONS OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS. VENUE OF ANY ACTION BROUGHT IN CONNECTION WITH THIS AGREEMENT SHALL BE IN
DALLAS COUNTY, TEXAS (TO THE EXCLUSION OF ALL OTHER VENUES), WHERE THIS
AGREEMENT IS PERFORMABLE.

12.

Attorney’s Fees. Should any litigation or administrative proceeding be commenced
by either of the parties hereto or their representatives, or should either party
institute any proceeding in a court which has jurisdiction over any other party
hereto or any or all of its property or assets, or should any litigation or
proceeding be commenced concerning any provision of this Agreement or the rights
and duties of any person or entity in relation thereto, then the party or
parties prevailing in such litigation or proceeding shall be entitled, in
addition to such other relief as may be granted, to a reasonable sum as and for
such prevailing party’s attorneys’ fees and court costs in such litigation or
proceeding, which shall be determined by the court (or presiding official) in
such litigation or proceeding or in a separate action brought for that purpose.

13.

Severability. If any provision of this Agreement shall, for any reason, be held
to be violative of any applicable law, and so much of this Agreement is held to
be unenforceable, then the invalidity of such specific provision shall not be
held to invalidate any other provision of this Agreement, all of which other
provisions shall remain in full force and effect.

14.

Headings; Construction. The headings contained in this Agreement are for
reference purposes only and shall not modify or affect this Agreement in any
manner whatsoever. Wherever required by the context, any gender shall include
any other gender, the singular shall include the plural, and the plural shall
include the singular.

15.

Landlord Consent and Approval. Landlord hereby consents to and approves the
terms of this Agreement, including, without limitation, the provisions of
paragraph 3(c).

16.

Counterparts. This Agreement has been or may be executed in counterparts, and
each of such counterparts shall, for all purposes, be deemed an original and be
enforceable against the party executing same. Delivery of an executed
counterpart of this Agreement by facsimile or portable document format (pdf)
shall be equally as effective as delivery of an executed original counterpart
and shall constitute a covenant to deliver an executed original counterpart, but
the failure to do so shall not affect the validity, enforceability and binding
effect of this Agreement.











--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

BANK:

____________________,
a __________ __________

By:


Name:




Title:


Address for Notices and Deliveries:






Attn:







THE STATE OF TEXAS



§


§
COUNTY OF ___________

§

This instrument was acknowledged before me on the ___ day of _______________
20___, by
_____________________________________________________________________________________________________________________________,
a national banking association, on behalf of said association.





Notary Public, State of Texas











--------------------------------------------------------------------------------

LANDLORD:

HARTMAN SHORT TERM INCOME PROPERTIES XX, INC., a Maryland corporation

By:


Name




Title:


Address for Notices and Deliveries:



2909 Hillcroft, Suite 420
Houston, Texas 77057
Facsimile No.: 713.465.3132
Attention: Jim Stokes, General Counsel



THE STATE OF TEXAS

§


§
COUNTY OF HARRIS

§

This instrument was acknowledged before me on the ___ day of _______________
2012, _____________________________________________________, on behalf of said
corporation.





Notary Public, State of Texas











--------------------------------------------------------------------------------

TENANT:

____________________,
a __________ __________

By:


Name:


Title:


Address for Notices and Deliveries:




 

Attn:



 



THE STATE OF __________

§


§
COUNTY OF ____________

§

This instrument was acknowledged before me on the ___ day of _______________
2012, by _________________________________,
_____________________________________ of ___________________, a __________
_________, on behalf of said ____________________.





Notary Public, State of Texas











--------------------------------------------------------------------------------

Exhibit A
to SNDA

PROPERTY DESCRIPTION

[TO BE ATTACHED]














--------------------------------------------------------------------------------

SCHEDULE 5.1(i)

LEASE COMMISSIONS

(1) There are no outstanding or unpaid leasing commissions attributable to the
current term of the Leases existing as of the Effective Date.




(2)  Except (i) for the leasing commissions that may be attributable to the
amendment to the Lease Amendment to the Lease with 360 Wealth Management for the
expansion of its premises currently under negotiation (the “360 Wealth
Management Amendment”) and (ii) as expressly provided in the Leases provided to
Purchaser relating to any renewal, expansion, or other options expressly set
forth in the Leases (which provisions require that the tenant acknowledge the
broker), there are no leasing and brokerage commissions or other similar
compensations required with respect to, or on account of, any Lease extensions
or renewals thereof that will be payable after Closing  and there are no
commission agreements pertaining to any such Lease extensions or renewals that
will be binding on Purchaser after Closing.









